Exhibit 10.1

FIRST AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

This First Amended and Restated Securities Purchase Agreement (this “Agreement”)
is dated as of September 9, 2011, by and among ECB Bancorp, Inc., a North
Carolina corporation (the “Company”), and each purchaser identified on the
signature pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively, the “Purchasers”).

RECITALS

A. The Company and certain of the Purchasers entered into a Securities Purchase
Agreement, dated as of June 30, 2011 (the “Original Securities Purchase
Agreement”), and by executing and delivering this Agreement hereby agree to
amend and restate the Original Securities Purchase Agreement in its entirety.

B. The Company and each Purchaser is executing and delivering this Agreement in
the same form as each other Purchaser, and in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

C. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s common stock, $3.50 par value
per share (the “Common Shares” or “Common Stock”), set forth below such
Purchaser’s name on the signature page of this Agreement. In addition to the
Common Shares, each Purchaser who purchases not less than $3.5 Million Purchase
Price of Common Shares will receive, and the Company will issue and deliver, a
warrant, either (i) in the form attached hereto as Exhibit A-1, to purchase
shares of the Company’s Common Stock in an amount equal to twenty-five percent
(25%) of the aggregate number of Common Shares purchased by the Purchaser, at an
exercise price per share of Common Stock of $8.00 for a term of five years (the
“Common Warrants”) or (ii) in the form attached hereto as Exhibit A-2, to
purchase shares of the Company’s non-voting mandatorily convertible common
shares of the Company (the “Non-Voting Common Stock”) in an amount equal to
twenty-five percent (25%) of the aggregate number of Common Shares purchased by
that Purchaser, at an exercise price per share of Non-Voting Common Stock of
$8.00 for a term of five years (the “Non-Voting Warrants,” and collectively with
the Common Warrants, the “Warrants”). When issued, the Non-Voting Common Stock
will have the terms set forth in articles of amendment in the form attached as
Exhibit B hereto (the “Non-Voting Articles of Amendment”) made a part of the
Company’s Articles of Incorporation, as amended, by the filing of the Non-Voting
Articles of Amendment with the North Carolina Secretary of State (the “North
Carolina Secretary”) and will automatically convert into shares of the Company’s
Common Stock subject to and in accordance with the terms and conditions of the
Non-Voting Articles of Amendment. The shares of Common Stock and Non-Voting
Common Stock issuable upon the exercise of the Warrants and the shares of Common
Stock issuable upon the conversion of the Non-Voting Common Stock are referred
to herein as the “Underlying Shares” and, together with the Common Shares and
the Warrants are collectively referred to herein as the “Securities”.



--------------------------------------------------------------------------------

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Securities under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

E. The Company has engaged Sandler O’Neill & Partners, L.P. as its exclusive
placement agent (the “Placement Agent”) for the offering of the Securities.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I.

DEFINITIONS

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Article I:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Agency” has the meaning set forth in Section 3.1(oo).

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Approval” has the meaning set forth in Section 4.15.

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments and certificates of designation thereto, as the same may be
amended from time to time.

“Authorized Ownership Limit” has the meaning set forth in Section 2.3(b).

 

2



--------------------------------------------------------------------------------

“Bank” means the Company’s wholly owned subsidiary, The East Carolina Bank, a
North Carolina chartered banking corporation.

“Bank Board” has the meaning set forth in Section 4.18.

“Bank Board Observer” has the meaning set forth in Section 4.18.

“Bank Board Representative” has the meaning set forth in Section 4.18.

“BHC Act” means the Bank Holding Company Act of 1956, as amended.

“Board of Directors” means the board of directors of the Company.

“Board Representative” has the meaning set forth in Section 4.18.

“Burdensome Condition” has the meaning set forth in Section 5.3(a).

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
North Carolina are open for the general transaction of business.

“Buy-In” has the meaning set forth in Section 4.1(e).

“Buy-In Price” has the meaning set forth in Section 4.1(e).

“Closing” means the closing of the purchase and sale of the Securities pursuant
to this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may mutually agree.

“COB” means the North Carolina Commissioner of Banks.

“Code” has the meaning set forth in Section 3.1(qq).

“Commission” has the meaning set forth in the Recitals.

“Common Shares” or “Common Stock” has the meaning set forth in the Recitals, and
also includes any securities into which the Common Shares or Common Stock may
hereafter be reclassified or changed.

“Common Warrants” has the meaning set forth in the Recitals.

“Community Reinvestment Act” has the meaning set forth in Section 3.1(mm).

 

3



--------------------------------------------------------------------------------

“Company” shall have the meaning ascribed to such term in the Preamble.

“Company Counsel” means Kilpatrick Townsend & Stockton LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Reports” has the meaning set forth in Section 3.1(kk).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge after due
inquiry of the executive officers of the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Deadline Date” has the meaning set forth in Section 4.1(e).

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“DTC” means The Depository Trust Company.

“Effective Date” means the date on which the initial Registration Statement
required by the terms hereof is first declared effective by the Commission.

“Endicott” means Endicott Opportunity Partners III, L.P.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“ERISA” has the meaning set forth in Section 3.1(qq).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” has the meaning set forth in Section 3.1(kk).

“Form 10-K” has the meaning set forth in Section 4.6.

“GAAP” means U.S. generally accepted accounting principles.

“Guarantor” has the meaning set forth in Section 6.20.

“Indemnified Person” has the meaning set forth in Section 4.8(b).

 

4



--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 4.17.

“Insurer” has the meaning set forth in Section 3.1(oo).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Lead Investor” means either PIMCO, Patriot and/or Endicott, as the case may be.

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Loan Investor” has the meaning set forth in Section 3.1(oo).

“Material Adverse Effect” means, with respect to the Company, any change,
circumstance or effect, individually or in the aggregate, that (i) is, or is
reasonably expected to be, materially adverse to the business, results of
operations, or financial condition, of the Company and its Subsidiaries taken as
a whole, or (ii) could materially impair the ability of the Company to perform
its obligations under this Agreement or to consummate the Closing; provided,
however, in determining whether a Material Adverse Effect has occurred, there
shall be excluded any effect to the extent resulting from the following: (A)
changes, after the Original Signing Date, in GAAP or regulatory accounting
requirements applicable to financial institutions generally, except to the
extent such change disproportionately adversely affects the Company and its
Subsidiaries, taken as a whole, (B) changes, after the Original Signing Date, in
laws of general applicability, rules and regulations or interpretations thereof
by any governmental or regulatory authorities, agencies, courts, commissions or
other entities, whether federal, state, local or foreign, or applicable
self-regulatory organizations, (C) actions or omissions by the Company taken
with the prior written permission of the Purchaser or upon the recommendation of
the Purchaser or required under this Agreement, (D) changes, after the Original
Signing Date, in global or national or regional political conditions (including
the outbreak of war or acts of terrorism) or in general or regional economic or
market conditions affecting financial institutions or their holding companies
generally except to the extent that any such changes in general or regional
economic or market conditions have a disproportionate adverse effect on such
party or (E) the public disclosure of this Agreement or the transactions
contemplated hereby.

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports on file as of the Original Signing Date, pursuant to
Item 601 of Regulation S-K promulgated under the Securities Act.

“Material Permits” has the meaning set forth in Section 3.1(p).

“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).

“New Security” has the meaning set forth in Section 4.21(a).

 

5



--------------------------------------------------------------------------------

“Non-Control Determination” has the meaning set forth in Section 4.15.

“Non-Public Information” has the meaning set forth in Section 4.6.

“Non-Voting Articles of Amendment” has the meaning set forth in the Recitals.

“Non-Voting Common Stock” has the meaning set forth in the Recitals.

“Non-Voting Warrants” has the meaning set forth in the Recitals.

“North Carolina Courts” means the state and federal courts sitting in the State
of North Carolina.

“North Carolina Secretary” has the meaning set forth in the Recitals.

“Observer” has the meaning set forth in Section 4.18.

“OFAC” means the office of Foreign Assets Control of the U.S. Treasury
Department.

“Offering” has the meaning set forth in Section 4.21(b).

“Original Securities Purchase Agreement” has the meaning set forth in the
Recitals.

“Original Signing Date” means June 30, 2011.

“Outside Date” means January 31, 2012.

“Passivity Commitments” means the passivity commitments required by the Federal
Reserve to be entered into in connection with the consummation of the
transactions contemplated by this Agreement.

“Patriot” means Patriot Financial Partners, L.P. and Patriot Financial Partners
Parallel, L.P. collectively.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“PIMCO” means FIE I LLC

“Placement Agent” has the meaning set forth in the Recitals.

“Press Release” has the meaning set forth in Section 4.6.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Original Signing
Date, and the Closing Date, shall be the NASDAQ Global Market.

 

6



--------------------------------------------------------------------------------

“Proceeding” means an action, claim, suit, investigation or legal proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or any other amendments and supplements to such
prospectus, including without limitation any preliminary prospectus, any
pre-effective or post-effective amendment and all material incorporated by
reference in any prospectus.

“Purchase Price” means $16.00 per share for each Common Share.

“Purchaser” or “Purchasers” shall have the meaning ascribed to such term in the
Preamble.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Obligations” has the meaning set forth in Section 6.20.

“Purchaser Party” has the meaning set forth in Section 4.8(a).

“Purchaser Related Party” has the meaning set forth in Section 6.19.

“Qualifying Ownership Interest” has the meaning set forth in Section 4.18.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulation O” has the meaning set forth in Section 3.1(t).

“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

7



--------------------------------------------------------------------------------

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Shareholder Approval” has the meaning set forth in Section 4.11.

“Shareholder Proposals” has the meaning set forth in Section 4.11.

“Significant Subsidiaries” has the meaning set forth in Section 3.1(b).

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Common Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement.

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

“TARP” has the meaning set forth in Section 4.10.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Non-Voting Articles of Amendment and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

“Transfer Agent” means First Citizens Bank & Trust Company, or any successor
transfer agent for the Company.

“Underlying Shares” has the meaning set forth in the Recitals.

 

8



--------------------------------------------------------------------------------

“Warrants” has the meaning set forth in the Recitals.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing.

(a) Purchase of Securities. Subject to the terms and conditions set forth in
this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Common Shares as indicated on such Purchaser’s
signature page to this Agreement at a per share price equal to the Purchase
Price, and, if applicable, the Company shall deliver to each Purchaser a Warrant
to purchase the number of shares of Common Stock or Non-Voting Common Stock as
indicated on such Purchaser’s signature page to this Agreement.

(b) Closing. The Closing of the purchase and sale of the Securities shall take
place at the offices of the Company, Kilpatrick Townsend & Stockton LLP, 607
14th Street, NW, Washington, DC on the Closing Date or at such other locations
or remotely by facsimile transmission or other electronic means as the parties
may mutually agree and shall occur no later than the fifth Business Day
following the date on which the conditions to closing set forth in Article V are
satisfied (other than those conditions that by their nature are to be satisfied
at Closing but subject to the fulfillment or waiver of those conditions).

(c) Delivery and Payment. At the Closing, the Company shall deliver to each of
the respective Purchasers a certificate or certificates, in such reasonable
denominations as the Purchaser may have designated in writing not less than
three days before the Closing, and registered in the name of the Purchaser (or
its designee or nominee), representing the number of Common Shares and, if
applicable, a Warrant the Purchaser is acquiring in the transaction. At the
Closing, the Purchaser shall deliver its respective Subscription Amount in
immediately available funds by wire transfer to a bank account designated by the
Company.

2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

(i) this Agreement, including the Registration Rights Agreement and the
management rights agreement in the form of Exhibit F, duly executed by the
Company;

(ii) one or more stock certificates and warrant certificates (if physical
certificates are required by the Purchaser to be held immediately prior to
Closing; if not, then facsimile or “.pdf” copies of such certificates shall
suffice for purposes of Closing with the original stock certificates to be
delivered within three Business Days of the Closing Date), evidencing the
Securities subscribed for by Purchaser hereunder, registered in the name of such
Purchaser (or, if the Company and such Purchaser agree, the Company shall cause
to be made a book-entry record through the facilities of DTC representing the
Common Shares registered in the name of such Purchaser);

 

9



--------------------------------------------------------------------------------

(iii) a legal opinion of Company Counsel, dated as of the Closing Date and in
the form attached hereto as Exhibit D, executed by such counsel and addressed to
the Purchasers; and

(iv) a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit E (the “Secretary’s Certificate”), dated as of the Closing Date, (a)
certifying the resolutions adopted by the Board of Directors of the Company or a
duly authorized committee thereof approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the articles of
incorporation, as amended, and by-laws, as amended, of the Company and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company;

(v) the certificate referred to in Section 5.1(g); and

(vi) The Company shall have delivered a certificate evidencing the formation and
good standing of each of the Company and the Bank in North Carolina issued by
the North Carolina Secretary of State, as of a date within five (5) business
days of the Closing Date.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, including the Registration Rights Agreement and, with
respect to the Lead Investors, the management rights agreement in the form of
Exhibit F, duly executed by such Purchaser; and

(ii) its Subscription Amount, in U.S. dollars and in immediately available
funds, in the amount indicated below such Purchaser’s name on the applicable
signature page hereto by wire transfer in accordance with the Company’s written
instructions.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

On or prior to the Original Signing Date, the Company delivered to Purchaser and
Purchaser delivered to the Company a letter setting forth, among other things,
items the disclosure of which is necessary or appropriate either in response to
an express disclosure requirement contained in a provision hereof or as an
exception to one or more representations or warranties contained in Section 3.1
with respect to the Company, or in Section 3.2 with respect to Purchaser, or to
one or more covenants contained in Article IV.

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the Original Signing Date and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers that:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

 

10



--------------------------------------------------------------------------------

(b) Organization and Qualification. The Company and each of its “Significant
Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Significant Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have a Material Adverse Effect. The Company is duly
registered as a bank holding company under the BHC Act. The Bank’s deposit
accounts are insured up to applicable limits by the FDIC, and all premiums and
assessments required to be paid in connection therewith have been paid when due.
The Company has conducted its business in compliance with all applicable
federal, state and foreign laws, orders, judgments, decrees, rules, regulations
and applicable stock exchange requirements, including all laws and regulations
restricting activities of bank holding companies and banking organizations,
except for any noncompliance that, individually or in the aggregate, has not had
and would not be reasonably expected to have a Material Adverse Effect.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, subject to Shareholder Approval, to issue the Common Shares
and the Warrants in accordance with the terms hereof and the Non-Voting Common
Stock in accordance with the Non-Voting Articles of Amendment. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Securities)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization,

 

11



--------------------------------------------------------------------------------

moratorium, liquidation or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by other equitable principles
of general application, (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies and
(iii) insofar as indemnification and contribution provisions may be limited by
applicable law. Except for Material Contracts, there are no stockholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Securities and the Underlying Shares) do not and
will not (i) subject to the Required Approvals, conflict with or violate any
provisions of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or otherwise result in a violation of the organizational
documents of the Company or any Subsidiary, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Securities and the Underlying Shares), other than (i) obtaining Shareholder
Approval, (ii) the filing of the Non-Voting Articles of Amendment with the North
Carolina Secretary, (iii) the filing with the Commission of one or more
Registration Statements in accordance with the requirements set forth in the
Registration Rights Agreement, (iv) filings required by applicable state
securities laws, (v) the filing of a Notice of Exempt Offering of Securities on
Form D with the Commission under Regulation D of the Securities Act, (vi) the
filing of any requisite notices and/or application(s) to the Principal Trading
Market for the issuance and sale of the Common Shares and Underlying Shares and
the listing of the Common Shares and Underlying Shares for trading or quotation,
as the case may be, thereon in the time and manner required thereby, (vii) the
filings required in accordance with Section 4.6 of this Agreement and
(viii) those that have been made or obtained prior to the Original Signing Date
(collectively, the “Required Approvals”).

 

12



--------------------------------------------------------------------------------

(f) Issuance of the Securities. Subject to receipt of Shareholder Approval, the
issuance of the Securities and the reservation of Underlying Shares has been
duly authorized and the Securities, when issued and paid for in accordance with
the terms of the Transaction Documents, will be duly and validly issued, fully
paid and non-assessable and free and clear of all Liens, other than restrictions
on transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights, other
than preemptive or similar rights provided for in the Transaction Documents.
Subject to receipt of Shareholder Approval, the issuance of the Underlying
Shares has been duly authorized and the Underlying Shares, when issued in
accordance with the terms of the Warrant and, in the case of the Non-Voting
Common Stock, the Non-Voting Articles of Amendment, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. Assuming the accuracy of the representations and warranties of
the Purchasers in this Agreement, the Securities will be issued in compliance
with all applicable federal and state securities laws.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g). All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as set forth in Schedule 3.1(g): (i) no shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, other than those
issued or granted pursuant to Material Contracts or equity or incentive plans or
arrangements described in the SEC Reports as of the Original Signing Date;
(iii) there are no material outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or by which the Company is bound;
(iv) except for registration obligations set forth in the Transaction Documents,
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act; (v) there
are no outstanding securities or instruments of the Company that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vi) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (vii) the Company has no liabilities or obligations of any
kind, whether accrued, contingent, absolute, determined, determinable or
otherwise (other than liabilities or obligations disclosed in the SEC Reports or
incurred in the ordinary course of business consistent with past practice since
December 31, 2010), which, individually or in the

 

13



--------------------------------------------------------------------------------

aggregate, will have or would reasonably be expected to have a Material Adverse
Effect. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities.

(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since December 31, 2009 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports” and together with this Agreement and the schedules
to this Agreement, the “Disclosure Materials”), on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
filing dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As used in the representations and warranties in
this Section 3.1 (other than in this Section 3.1(h)), the term “SEC Reports”
shall be deemed not to include any risk factor disclosure contained in any such
document under the heading “Risk Factors” or any disclosure of risks in any
“forward-looking statements” disclaimer or any other statements that are
similarly non-specific or are predictive or forward-looking in nature.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the balance sheet of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments, which would not be
material, either individually or in the aggregate.

(j) Tax Matters. The Company (i) has prepared and filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(k) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports filed prior to the Original Signing Date, except
as disclosed in subsequent SEC Reports filed prior to the Original Signing Date,
the businesses of the Company and its Significant Subsidiaries have been
conducted only in the ordinary course, in substantially the same manner as
theretofore conducted, and there has not occurred since December 31, 2009, any
event that has had a Material Adverse Effect.

(l) Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) owns or operates any
real property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; in each case, which violation, contamination, liability
or claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there is
no pending or threatened investigation that might lead to such a claim.

(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or the Underlying Shares or (ii) except as disclosed in the SEC
Reports as of the Original Signing Date, is reasonably likely to have a Material
Adverse Effect, individually or in the aggregate, if there were an unfavorable
decision. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any of its
Subsidiaries under the Exchange Act or the Securities Act.

(n) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Subsidiary which would have or reasonably be expected to have a Material
Adverse Effect. None of the employees of the Company or any Subsidiary is a
member of a union that relates to such employee’s relationship with the Company,
and neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and each Subsidiary believes that its
relationship with its employees is good. To the Company’s Knowledge, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters. The Company and the Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

15



--------------------------------------------------------------------------------

(o) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule, regulation, policy or
guidelines or order of any governmental authority applicable to the Company or
any of its Subsidiaries, or which would have the effect of revoking or limiting
FDIC deposit insurance, except in each case as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(p) Regulatory Permits. The Company and each of its Subsidiaries possess or have
applied for all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as conducted and as described in the SEC
Reports on file as of the Original Signing Date, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.

(q) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens except such as do not materially affect
the value of such property or as do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(r) Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed to be conducted as disclosed in the SEC Reports on file
as of the Original Signing Date except where the failure to own, possess,
license or have such rights would not have or reasonably be expected to have a
Material Adverse Effect. Except as set forth in the SEC Reports on file as of
the Original Signing Date and except where such violations or infringements
would not have or reasonably be expected to have, either individually or in the

 

16



--------------------------------------------------------------------------------

aggregate, a Material Adverse Effect, (a) there are no rights of third parties
to any such Intellectual Property; (b) there is no infringement by third parties
of any such Intellectual Property; (c) there is no pending or threatened action,
suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property; (d) there is no
pending or threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; and (e) there is no
pending or threatened action, suit, proceeding or claim by others that the
Company and/or any Subsidiary infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others.

(s) Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged. Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

(t) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports on file as of the Original Signing Date and other than the grant of
stock options or other equity awards that are not individually or in the
aggregate material in amount, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company or its
Subsidiaries, is presently a party to any transaction with the Company or to a
presently contemplated transaction that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act. The
Company and the Subsidiaries have disclosed any transactions with directors of
the Company or of any Subsidiary since May 1, 2006 as required by the Federal
Reserve’s Regulation O (“Regulation O”), and the Company and the Subsidiaries
are otherwise in full compliance with the requirements of Regulation O.

(u) Internal Control Over Financial Reporting. Except as set forth in the SEC
Reports on file as of the Original Signing Date, the Company maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and such internal control over financial reporting is effective.

(v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Except as disclosed in the SEC Reports on file as of
the Original Signing Date, the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.

 

17



--------------------------------------------------------------------------------

(w) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Securities (which placement agent fees are being paid by the
Company). The Company shall indemnify, pay, and hold each Purchaser and its
Affiliates harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such right, interest or claim.

(x) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents. Upon Shareholder
Approval, the issuance and sale of the Securities hereunder will not contravene
the rules and regulations of the Principal Trading Market and the issuance of
the Underlying Shares in accordance with the Warrant and, in the case of the
Non-Voting Common Stock, the Non-Voting Articles of Amendment will not
contravene the rules and regulations of the Principal Trading Market.

(y) Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby.

(aa) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the Original Signing Date, received written notice
from any Trading Market on which the Common Stock is listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
in all material respects with the listing and maintenance requirements for
continued trading of the Common Stock on the Principal Trading Market.

(bb) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

18



--------------------------------------------------------------------------------

(cc) Questionable Payments. Neither the Company nor any of its Subsidiaries, nor
any directors, officers, nor to the Company’s Knowledge, employees, agents or
other Persons acting at the direction of or on behalf of the Company or any of
its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (a) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any direct or indirect unlawful
payments to any foreign or domestic governmental officials, employees or agents
of any foreign or domestic government or to any foreign or domestic political
parties or campaigns from corporate funds; (c) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or (d) made any other
unlawful bribe, rebate, payoff, influence payment, kickback or other material
unlawful payment to any foreign or domestic government official, employee or
agent of any foreign or domestic government.

(dd) Application of Takeover Protections; Rights Agreements. The Company has not
adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

(ee) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its SEC Reports and is not so disclosed and would have or reasonably
be expected to have a Material Adverse Effect.

(ff) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given to the
Company by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities.

(gg) Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

(hh) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person or entity, towards any sales or operations in Cuba,
Iran, Libya, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 

19



--------------------------------------------------------------------------------

(ii) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”), and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

(jj) No Additional Agreements. Except as set forth in Schedule 3.1(jj), the
Company does not have any agreement or understanding with any Purchaser with
respect to the transactions contemplated by the Transaction Documents other than
as specified in the Transaction Documents that have been delivered to all
Purchasers at or prior to the execution and delivery of this Agreement.

(kk) Reports, Registrations and Statements. Since January 1, 2009, the Company
and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), the FDIC, the COB, and any other applicable federal or state
securities or banking authorities, except where the failure to file any such
report, registration or statement would not have or reasonably be expected to
have a Material Adverse Effect. All such reports and statements filed with any
such regulatory body or authority are collectively referred to herein as the
“Company Reports.” As of their respective dates, the Company Reports complied as
to form in all material respects with all the rules and regulations promulgated
by the Federal Reserve, the FDIC, the COB and any other applicable foreign,
federal or state securities or banking authorities, as the case may be.

(ll) Adequate Capitalization. As of March 31, 2011, the Company’s Subsidiary
insured depository institution meets or exceeds the standards necessary to be
considered “well capitalized” under the FDIC’s regulatory framework for prompt
corrective action.

(mm) Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Except as disclosed in Schedule 3.1(mm), neither the Company nor
any Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since December 31, 2009, has adopted any board resolutions at the request of,
any governmental entity that currently restricts in any material respect the
conduct of its business or that in any material manner relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Subsidiary been
advised since December 31, 2009 by any governmental entity that it is
considering issuing, initiating, ordering,

 

20



--------------------------------------------------------------------------------

or requesting any such Regulatory Agreement. With respect to any matters
requiring action by the Board of Directors prior to the Original Signing Date or
Closing, as applicable, that were set forth in writing by any of the Federal
Reserve, the FDIC or the COB, the Company and its Subsidiaries have addressed
such matters in all material respects.

The Company has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause the Bank:
(i) to be deemed not to be in satisfactory compliance with the Community
Reinvestment Act and the regulations promulgated thereunder (“CRA”) or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act, the Patriot Act, any order issued with respect
to anti-money laundering by the OFAC, or any other anti-money laundering
statute, rule or regulation; or (iii) to be deemed not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Subsidiaries.

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Company and each Subsidiary
has properly administered all accounts for which it acts as a fiduciary,
including accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law. None of the Company, any Subsidiary or any director,
officer or employee of the Company or any Subsidiary has committed any breach of
trust or fiduciary duty with respect to any such fiduciary account that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the accountings for
each such fiduciary account are true and correct and accurately reflect the
assets of such fiduciary account.

(nn) No General Solicitation or General Advertising. Neither the Company nor any
Person acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities.

(oo) Mortgage Banking Business. Except as has not had and would not reasonably
be expected to have a Material Adverse Effect:

(i) The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting,
credit approval and, if applicable, foreclosure of any mortgage loan originated,
purchased or serviced by the Company or any of its Subsidiaries satisfied,
(A) all applicable federal, state and local laws, rules and regulations with
respect to the origination, insuring, purchase, sale, pooling, servicing,
subservicing, foreclosure or filing of claims in connection with mortgage loans,
including all laws relating to real estate settlement procedures, consumer
credit protection, truth in lending laws, usury limitations, fair housing,
transfers of servicing, collection practices, equal credit opportunity and

 

21



--------------------------------------------------------------------------------

adjustable rate mortgages, (B) the responsibilities and obligations relating to
mortgage loans set forth in any agreement between the Company or any of its
Subsidiaries and any Agency, Loan Investor or Insurer, (C) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer and (D) the terms and provisions of any mortgage or other
collateral documents and other loan documents with respect to each mortgage
loan; and

(ii) No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality or concern with respect to the Company’s or any of its
Subsidiaries’ compliance with laws,

For purposes of this Section 3.1(oo): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the U.S. Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture, the
U.S. Department of Justice, the Office of the Attorney General of the State of
North Carolina or any other federal or state agency with authority to
(i) determine any investment, origination, lending or servicing requirements
with regard to mortgage loans originated, purchased or serviced by the Company
or any of its Subsidiaries or (ii) originate, purchase, or service mortgage
loans, or otherwise promote mortgage lending, including state and local housing
finance authorities; (B) “Loan Investor” means any person (including an Agency)
having a beneficial interest in any mortgage loan originated, purchased or
serviced by the Company or any of its Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and (C) “Insurer” means a
person who insures or guarantees for the benefit of the mortgagee all or any
portion of the risk of loss upon borrower default on any of the mortgage loans
originated, purchased or serviced by the Company or any of its Subsidiaries,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral.

(pp) Risk Management Instruments. Except as has not had or would not reasonably
be expected to have a Material Adverse Effect, since January 1, 2009, all
material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms. Neither the Company or the Company
Subsidiaries, nor, to the Company’s Knowledge, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.

 

22



--------------------------------------------------------------------------------

(qq) ERISA. The Company and its Subsidiaries are in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (herein called “ERISA”) and the Internal Revenue Code
of 1986, as amended, including the regulations and published interpretations
thereunder (the “Code”) applicable to employee benefit plans (as defined in
ERISA). No “reportable event” (as defined in ERISA) has occurred with respect to
any “pension plan” (as defined in ERISA) for which the Company would have any
liability. The Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (ii) Sections 412 or 4971 of the Code; and each “pension
plan” for which the Company or any Subsidiary would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

(rr) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.

(ss) Reservation of Underlying Shares. The Company has reserved, and will
continue to reserve, free of any preemptive or similar rights of stockholders of
the Company, a number of unissued shares of Common Stock and Non-Voting Common
Stock sufficient to issue and deliver the Underlying Shares into which the
Non-Voting Common Stock is automatically convertible and the Warrants are
exercisable, assuming Shareholder Approval has been obtained.

(tt) Regulatory Capital Levels. At the Closing Date, taking into account the
proceeds of the capital raise contemplated by this Agreement and assuming,
(i) (with respect to the Company only) the conversion of the Securities and
(ii) the net proceeds of this capital raise are contributed by Company to the
Bank in accordance with Section 4.10, the Company and the Bank will each have a
leverage ratio of not less than 10.0% and a total risk-based capital ratio of
not less than 12.0%.

(uu) Loan and Credit Loss Reserves. As of the Original Signing Date and as of
the Closing Date, the Company’s management has reasonably and in good faith
concluded that the loan and credit loss reserves of the Bank are adequate, and
neither the Company nor the Bank has been advised by any of the Federal Reserve,
the FDIC or the COB, as applicable, that the Bank’s loan and credit loss
reserves or methodology for determining such reserves are inadequate.

(vv) Change in Control. Except as disclosed on Schedule 3.1(vv), the issuance of
the Securities to the Purchasers as contemplated by this Agreement will not
trigger any rights under any “change of control” provision in any of the
agreements to which the Company or any of its Subsidiaries is a party, including
any employment, “change in control,” severance or other compensatory agreements
and any benefit plan, which results in payments to the counterparty or the
acceleration of vesting of benefits.

 

23



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the Original
Signing Date and as of the Closing Date to the Company as follows:

(a) Organization and Qualification. Purchaser is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Purchaser is not in
violation of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents. Purchaser is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not materially and adversely effect the Purchaser’s ability to perform
its obligations under this Agreement or consummate the transactions contemplated
by this Agreement on a timely basis.

(b) Authorization; Enforcement; Validity. Purchaser has the requisite corporate
or partnership power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.
Purchaser’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate or partnership
action on the part of the Purchaser, and no further corporate or partnership
action is required by the Purchaser or its governing body in connection
therewith other than as set forth in Schedule 3.2(b). Each of the Transaction
Documents to which it is a party has been (or upon delivery will have been) duly
executed by the Purchaser and is, or when delivered in accordance with the terms
hereof, will constitute the legal, valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(c) No Conflicts. The execution, delivery and performance by such Purchaser of
the Transaction Documents and the consummation by such Purchaser of the
transactions contemplated hereby will not (i) conflict with or violate any
provisions of the organizational documents of such Purchaser, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, result in the creation of any Lien upon any
of the properties or assets of the Purchaser or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction or decree or other restriction of any court or governmental authority
to which the Purchaser is subject (including federal and state securities laws),
or by which any property or asset of the Purchaser is bound or affected, except
in the case of clauses (ii) and (iii) above, such as would not or reasonably be
expected to, individually or in the aggregate, materially and adversely affect
the Purchaser’s ability to perform its obligations under this Agreement or
consummate the transactions contemplated by this Agreement on a timely basis.

 

24



--------------------------------------------------------------------------------

(d) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right at all times to
sell or otherwise dispose of all or any part of such Securities pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws, and, if applicable, any regulations or policies of the Federal
Reserve. Such Purchaser is acquiring the Securities hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any person or entity.

(e) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the Original Signing Date it is, an “accredited investor” as defined
in Rule 501(a) under the Securities Act.

(f) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer and sale of
the Securities to be purchased under this Agreement.

(g) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(h) Access to Information. Such Purchaser acknowledges that it has received and
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
Purchaser’s investment in the Securities. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties

 

25



--------------------------------------------------------------------------------

contained in the Transaction Documents. The Purchaser has not relied on any
representation or warranty in connection with the transactions contemplated by
the Transaction Documents other than those contained in the Transaction
Documents. Such Purchaser has sought such accounting, legal and tax advice as it
has considered necessary to make an informed decision with respect to its
acquisition of the Securities.

(i) Brokers and Finders. Other than the Placement Agent with respect to the
Company, no Person will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
or any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser. Purchaser acknowledges that it is purchasing the Securities directly
from the Company and not from the Placement Agent.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser understands that the Placement Agent
has acted solely as the agent of the Company in this placement of the Securities
and such Purchaser has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(k) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(l) No Governmental Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(m) Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

 

26



--------------------------------------------------------------------------------

(n) Trading. Purchaser acknowledges that there is no trading market for the
Non-Voting Common Stock and Warrants, and no such market is expected to develop.

(o) Knowledge as to Conditions. As of the Original Signing Date, Purchaser has
no reasonable basis to believe that any regulatory approvals, consents or
statements of non-objection required or otherwise a condition to the
consummation by it of the transactions contemplated by this Agreement will not
be obtained.

(p) Regulatory Approvals. Other than as set forth in Schedule 3.2(p), and the
Passivity Commitments a Purchaser may be required to deliver to the Federal
Reserve, no notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any governmental
entity, nor expiration or termination of any statutory waiting period, is
necessary for the consummation by Purchaser of the transactions contemplated by
this Agreement.

(q) Financial Capability. Each Purchaser has immediately available funds
necessary to consummate the Closing as of the date of the Closing, on the terms
and conditions contemplated by this Agreement.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company and the Transfer Agent (it
being agreed that in-house counsel for Purchaser shall be reasonably acceptable
to Company), the form and substance of which opinion shall be reasonably
satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement with respect to such

 

27



--------------------------------------------------------------------------------

transferred Securities. In addition, each Lead Investor, to the extent it
receives written confirmation from the Federal Reserve with respect to the
Approval and/or Non-Control Determination set forth in Section 4.15 hereof, may
only sell, transfer, assign or otherwise dispose of, in whole or in part, shares
of Common Stock, Warrants or the Underlying Shares only in accordance with and
as permitted by guidance and policies established by the Federal Reserve as
applicable and in effect at the time of any such transfer.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

(c) Removal of Legends. The restrictive legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such Securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Securities, without the requirement for the
Company to be in compliance with the current public information required under
144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and without
volume or manner-of-sale restrictions, the Company shall instruct the Transfer
Agent to remove the legend from the Securities and shall cause its counsel to
issue any legend removal opinion required by the Transfer Agent.

 

28



--------------------------------------------------------------------------------

Any fees (with respect to the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with notice to the
Company) of a legended certificate or instrument representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a seller and broker
representation letter to the extent required by Section 4.1(a), (such third
Trading Day, the “Legend Removal Date”) deliver or cause to be delivered to such
Purchaser a certificate or instrument (as the case may be) representing such
Securities that is free from all restrictive legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this
Section 4.1(c). Certificates for Securities free from all restrictive legends
may be transmitted by the Transfer Agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with DTC as directed by such Purchaser.

(d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. Except as otherwise provided below,
while the Registration Statement remains effective, each Purchaser hereunder may
sell the Securities in accordance with the plan of distribution contained in the
Registration Statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Securities are sold pursuant to Rule 144. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that if
it is notified by the Company in writing at any time that the Registration
Statement registering the resale of the Securities is not effective or that the
prospectus included in such Registration Statement no longer complies with the
requirements of Section 10 of the Securities Act, the Purchaser will refrain
from selling such Securities until such time as the Purchaser is notified by the
Company that such Registration Statement is effective or such prospectus is
compliant with Section 10 of the Exchange Act, unless such Purchaser is able to,
and does, sell such Securities pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

(e) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser unlegended certificates within three (3) Trading Days of receipt
of all documents necessary for the removal of the legend set forth above (the
“Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three
(3) Trading Day period, such Purchaser purchases (in an open market transaction
or otherwise) Securities (or a broker or trading counterparty through which the
Purchaser has agreed to sell shares makes such purchase) to deliver in
satisfaction of a sale by the holder of Securities that such Purchaser
anticipated receiving from the Company without any restrictive legend (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Purchaser’s request and in such Purchaser’s sole discretion, either (i) pay cash
to the Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the Securities so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Securities) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such Securities and pay cash to the Purchaser in an amount equal to
the excess (if any) of the Buy-In Price over the product of (a) such number of
Securities, times (b) the closing bid price of such security on the Deadline
Date.

 

29



--------------------------------------------------------------------------------

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common
Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, for a period of one year from
the Closing, the Company shall maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and at all times it is subject
to the requirements of the Exchange Act it shall timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
SEC Reports required to be filed by the Company after the Original Signing Date
pursuant to the Exchange Act and submit electronically any interactive data
files specified in Rule 144(c)(1)(ii) of the Securities Act. If the Company is
not required to file SEC Reports pursuant to such laws, it will prepare and
furnish to the Purchasers and make publicly available the information described
in Rule 144(c)(2), if the provision of such information will allow resales of
the Securities pursuant to Rule 144.

4.4 Form D and Blue Sky Laws. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “blue sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “blue sky” laws of the states of the
United States following the Closing Date.

4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers.

4.6 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time, on
the Closing Date, the Company shall issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 a.m., New York City time, on the fourth Trading Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material

 

30



--------------------------------------------------------------------------------

Transaction Documents (including, without limitation, this Agreement, the
Warrant, the Registration Rights Agreement and the Non-Voting Articles of
Amendment)). To the extent not previously disclosed by the Company, in the
Company’s Annual Report on Form 10-K for the 2011 fiscal year (the “Form 10-K”)
the Company shall disclose any material non-public information provided to any
Purchaser (the “Non-Public Information”). From and after the filing of the Form
10-K, no Purchaser shall be in possession of any material non-public information
received prior to the Original Signing Date from the Company, any Subsidiary or
any of their respective officers, directors or employees, that is not disclosed
in the Form 10-K. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser, or include the name of any Purchaser or any Affiliate or investment
adviser of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents with the Commission and (ii) to the extent such
disclosure is required by law, at the request of the staff of the Commission or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior written notice of such disclosure permitted under this
subclause (ii). Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement and the Non-Public Information are publicly disclosed by the
Company, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction), except to the extent that such Purchaser is required
to disclose information regarding the transactions contemplated hereby with
respect to its filing with the Federal Reserve with respect to the Approval
and/or Non-Control Determination or with respect to its filing with COB
requesting permission to acquire any portion of the Securities.

4.7 Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

4.8 Indemnification.

(a) Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, stockholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, stockholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,

 

31



--------------------------------------------------------------------------------

liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (ii) any action, suit, proceeding or
investigation instituted against a Purchaser Party in any capacity, or any of
them or their respective affiliates, by any Person who is not an affiliate of
such Purchaser Party (other than the Company or its controlled affiliates), with
respect to any of the transactions contemplated by this Agreement. The Company
will not be liable to any Purchaser Party under this Agreement to the extent,
but only to the extent that a loss, claim, damage or liability is attributable
to such Purchaser Party’s breach of any of the representations, warranties,
covenants or agreements made by such Purchaser Party in this Agreement or in the
other Transaction Documents.

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any
Purchaser Party (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

4.9 Listing of Common Stock. The Company will use its reasonable best efforts to
list the Common Shares and the Common Shares issuable upon the exercise of the
Warrants and, in the case of Non-Voting Common Stock, the conversion of the
Non-Voting Common Stock for quotation on the NASDAQ Global Market and maintain
the listing of the Common Stock on the NASDAQ Global Market.

4.10 Use of Proceeds. A portion of the proceeds from the sale of the Securities
will be used to redeem in full the Company’s 17,949 shares of Fixed Rate
Cumulative Perpetual

 

32



--------------------------------------------------------------------------------

Preferred Stock, Series A issued under the TARP-CPP (“TARP”) (which is expected
to occur concurrently with the Closing or within 30 days of the Closing, subject
to regulatory approval) and repurchase the related warrants on the terms
previously described to each Purchaser. The Company will use its best efforts to
so repay TARP and repurchase the related warrants at the Closing. A mutually
agreed upon, by and among the Company and the Lead Investors, amount of the
remaining net proceeds of the capital raised through the transactions
contemplated by this Agreement shall be contributed to the Bank in the form of a
cash contribution or purchase of additional common equity.

4.11 Shareholders Meeting. The Company shall call a meeting of its shareholders,
as promptly as practicable following the Original Signing Date, but in no event
later than October 31, 2011, to vote on proposals (the “Shareholder Proposals”)
to approve (i) the issuance of Common Stock and conversion of the Non-Voting
Common Stock for purposes of Rule 5635 of the NASDAQ Stock Market Rules,
(ii) authorizing a new class of Non-Voting Common Stock to allow for the
exercise of the Warrants and (iii) an increase in the number of authorized
shares of Common Stock to allow for the issuance of the Securities (such
approval of the Shareholder Proposals, “Shareholder Approval”). Subject to the
exercise of its fiduciary duties under North Carolina law, the Board of
Directors of the Company shall recommend to the Company’s shareholders that such
shareholders vote in favor of the Shareholder Proposals. In connection with such
meeting, the Company shall promptly prepare and file (but in no event more than
thirty (30) days after the Closing Date) with the Commission a preliminary proxy
statement, shall use its reasonable best efforts to respond to any comments of
the Commission or its staff with respect to the preliminary proxy statement and
to cause a definitive proxy statement related to such shareholders’ meeting to
be mailed to the Company’s shareholders no later than September 16, 2011, and
shall use its reasonable best efforts to solicit proxies for such Shareholder
Approval, including, without limitation, engaging a nationally recognized proxy
solicitation firm to assist in obtaining Shareholder Approval. The Company shall
notify Purchaser promptly of the receipt of any comments from the Commission or
its staff with respect to the proxy statement and of any request by the
Commission or its staff for amendments or supplements to such proxy statement or
for additional information (but the Company shall not provide any Purchaser with
any material, non-public information, unless requested by such Purchaser and
pursuant to a written agreement regarding the confidentiality and use of such
information). If at any time prior to such shareholders’ meeting there shall
occur any event that is required to be set forth in an amendment or supplement
to the proxy statement, the Company shall as promptly as practicable prepare and
mail to its shareholders such an amendment or supplement. In the event that
Shareholder Approval is not obtained at such shareholder meeting, the Company
shall include a proposal to approve (and the Board of Directors shall recommend
approval of) such proposal at a meeting of its shareholders to be held no less
than once in each subsequent six-month period beginning on the date of such
shareholder meeting until such approval is obtained.

4.12 Limitation on Beneficial Ownership. Except as provided herein, no Purchaser
(and its Affiliates or any other Persons with which it is acting in concert or
whose holdings would otherwise be required to be aggregated for purposes of the
BHC Act or the Change in Bank Control Act) will be entitled to purchase a number
of Securities that would result in such Purchaser becoming, directly or
indirectly, the beneficial owner (as determined under Rule 13d-3 under the
Exchange Act) of more than 9.9% of the number of shares of Common Stock issued

 

33



--------------------------------------------------------------------------------

and outstanding (based on the number of outstanding shares as of the Closing
Date), giving effect to the exercise of the Warrant and, in the case of
Non-Voting Common Stock, the conversion of the Non-Voting Common Stock.
Notwithstanding the foregoing, if a Lead Investor receives the Approval and/or
Non-Control Determination from the Federal Reserve and the approval or
non-objection of the COB, its beneficial ownership may exceed 9.9% as long as it
does not exceed 24.9% of the then outstanding shares of Common Stock of the
Company.

4.13 No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Securities to the
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.

4.14 Alternative Transactions.

(a) Between the Original Signing Date and the Closing Date, except for the
issuance of shares of Common Stock issuable as of the Original Signing Date as
set forth in Schedule 3.1(g) and the Securities being issued pursuant to this
Agreement, the Company shall not (i) issue or agree to issue any additional
shares of Common Stock or other securities which provide the holder thereof the
right to convert such securities into shares of Common Stock or (ii) directly or
indirectly, by act or omission, solicit, pursue, agree to, engage in or become
subject to any recapitalization, reorganization or capital-raising transaction
other than the transactions contemplated by the Transaction Documents.

(b) If, prior to Closing, the Company takes any action that would, if the
Warrant were outstanding at such time, result in an adjustment to the Shares
issuable upon the exercise of the Warrant or the exercise price thereof, then,
at the Purchaser’s option which may be exercised in the Purchaser’s sole
discretion, the Company shall make appropriate adjustments with respect to the
Securities to be issued to the Purchasers under this Agreement such that the
Purchasers shall receive the benefit of such adjustments under the Warrant as if
the provisions of the Warrant applied thereto mutatis mutandis and such
Securities had been outstanding as of the date of such action in a manner that
provides the Purchasers with substantially the same economic benefit from this
Agreement as the Purchasers had prior to the applicable transaction.

(c) In the event this Agreement is terminated by the Purchaser pursuant to
Sections 6.16(a)(iv), (vi) or (vii) and, within 12 months of the date of such
termination the Company or any of its Subsidiaries engages in or becomes subject
to, or enters into an agreement to engage in or become subject to, any alternate
recapitalization, reorganization or capital-raising transaction, then the
Purchasers shall have the right to participate in such transaction on terms no
less favorable to the Purchasers than as provided for in this Agreement (and in
any event no less favorable to the Purchasers than provided to any other
participant in such alternate transaction), and the Company shall take all
actions reasonably requested by the Purchasers in order to allow the Purchasers
to fully exercise such right and participate in such transaction.

 

34



--------------------------------------------------------------------------------

(d) Prior to Closing, notwithstanding anything in this Agreement to the
contrary, the Company shall not directly or indirectly effect, agree to effect
or cause to be effected any transaction with a third party that would reasonably
be expected to result in a Change in Control unless such third party shall have
provided prior assurance in writing to the Purchasers (in a form that is
reasonably satisfactory to the Purchasers) that the terms of this Agreement
shall be fully performed (i) by the Company or (ii) by such third party if it is
the successor of the Company or if the Company is its direct or indirect
subsidiary. For the avoidance of doubt, it is understood and agreed that, in the
event that a Change in Control occurs on or prior to the Closing, the Purchasers
shall maintain the right under this Agreement to acquire, pursuant to the terms
and conditions of this Agreement, the Securities (or such shares of stock or
other securities or property (including cash) into which the Securities may have
become exchangeable as a result of such Change in Control), as if the Closing
had occurred immediately prior to such Change in Control. As used herein,
“Change in Control” shall be deemed to occur if (i) there occurs a change in
control of the Company of the nature that would be required to be reported in
response to item 6(e) of Schedule 14A of Regulation 14A or Item 5.01 of Form 8-K
promulgated under the 1934 Act (or if neither item remains in effect, any
regulations issued pursuant to the 1934 Act which serve similar purposes);
(ii) any “Person” (as such term is used in Sections 13(d) and 14(d)(2) of the
1934 Act) is or becomes a beneficial owner, directly or indirectly, of Company
Securities representing 50% percent or more of the total voting power of the
Company’s then outstanding shares of capital stock; (iii) the Company shall have
merged into, consolidated with or effected an amalgamation with another company,
or merged another company into the Company, on a basis whereby less than 50% of
the total voting power of the surviving company is represented by shares held by
former shareholders of the Company prior to such merger, consolidation or
amalgamation; or (iv) the Company shall have sold, transferred, pledged or
exchanged all, or substantially all, of its assets to another Person.

4.15 Regulatory Approvals. Each Lead Investor shall use its reasonable best
efforts to obtain, as promptly as practicable, all governmental,
quasi-governmental, court or regulatory approvals, consents or statements of
non-objection necessary to allow it to acquire the Securities, including any
approvals, consents or statements of non-objection required by the COB and the
Federal Reserve. Each Lead Investor agrees, and each Purchaser other than the
Lead Investors agree (i) that it will use its reasonable best efforts to submit
to the Federal Reserve, within ten Business Days, but in any event no later than
30 calendar days, of the Original Signing Date (except in the case of PIMCO, who
agrees to use its reasonable best efforts to submit to the Federal Reserve
within 30 calendar days of the Original Signing Date), to the extent necessary
and to the extent it has not done so already, (A) an application under Section 3
and/or 4, as applicable, of the BHC Act to acquire 5% or more of any class of
voting securities of the Company (the approval of such application, an
“Approval”) and/or (B) a request for determination that it shall not be deemed
to “control” the Company or any subsidiary of the Company for purposes of
Sections 3 or 4 of the BHC Act by reason of the purchase of the Common Shares or
any Underlying Shares related thereto or receipt of the Warrant or the
consummation of the other transactions contemplated by this Agreement (a
“Non-Control Determination”), and (ii) it will provide (and, if and as required
by the Federal Reserve, will cause any of its general partners, managers,
managing members or management companies or other controlling entities, as
applicable, to provide) Passivity Commitments required by the Federal Reserve in
connection with its request to obtain such determination. In addition, to the
extent it has not already done so, each Lead Investor will use its best efforts
to file with the COB,

 

35



--------------------------------------------------------------------------------

within ten Business Days, but in any event no later than 30 calendar days, of
the Original Signing Date (except in the case of PIMCO, who agrees to use its
reasonable best efforts to submit to the COB within 30 calendar days of the
Original Signing Date), for permission to acquire the Securities.

4.16 Management Rights.

(a) On the Closing Date, the Company and each Lead Investor shall entering into
a separate management rights agreements in the form of Exhibit F attached to and
made part of this Agreement, if such Lead Investor so elects.

(b) If such Lead Investor elects not to enter into a separate management rights
agreement in the form of Exhibit F, such Lead Investor shall be entitled to all
information and rights of access provided for therein, to the same extent, and
subject to the same conditions and restrictions, as though such Lead Investor
were a party to such agreement.

(c) The rights provided by this Section 4.16 are personal to such Lead Investor
and in no event shall such rights be assignable (other than in connection with a
transfer of Securities to an Affiliate).

4.17 Confidentiality. Each party hereto will hold, and will cause its respective
Affiliates and its and their respective directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless disclosure to a
regulatory authority is necessary in connection with any necessary regulatory
approval, examination or inspection or unless disclosure is required by judicial
or administrative process or, in the written opinion of its counsel, by other
requirement of law or the applicable requirements of any regulatory agency or
relevant stock exchange, all non-public records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
concerning the other party hereto furnished to it by or on behalf of such other
party or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (1) previously known by such
party on a non-confidential basis, (2) publicly available through no fault of
such party or (3) later lawfully acquired from other sources by such party), and
neither party hereto shall release or disclose such Information to any other
person, except its auditors, attorneys, financial advisors, other consultants
and advisors.

4.18 Governance Matters.

At Closing, the Company and the Bank will appoint each person nominated by each
Lead Investor (each a “Board Representative”) as provided in this Section 4.18
to the Board of Directors, subject to satisfaction of the legal and governance
requirements regarding service as a director of the Company and to the
reasonable approval of the Nominating and Governance Committee of the Board of
Directors (such approval not to be unreasonably withheld or delayed). To the
extent consistent with the requirement to stagger the terms of the directors of
the Company, the Company and Bank will nominate the Board Representatives for
election at the first annual meeting of shareholders following the Closing to
the following terms: PIMCO Board Representative to a three year term; Patriot
Board Representative to a two year term; and Endicott Board Representative to a
one year term. After such appointment or election of a Board

 

36



--------------------------------------------------------------------------------

Representative, so long as the Lead Investor beneficially owns (as determined in
accordance with Rule 13d-3 under the Exchange Act) 5.0% or more of the
outstanding shares of Common Stock whether acquired upon conversion of the
Non-Voting Common Stock, exercise of the Warrant or otherwise (and treating each
outstanding share of Non-Voting Common Stock that is not a share of Common Stock
as if it had converted into Common Stock and excluding as Common Stock
beneficially owned, shares of Common Stock issuable under outstanding Warrants)
(a “Qualifying Ownership Interest”), the Company will be required to recommend
to its shareholders the election of such respective Lead Investor’s Board
Representative at the Company’s annual meeting of shareholders, as applicable,
subject to satisfaction of the legal and governance requirements regarding
service as a director of the Company and to the reasonable approval of the
Nominating and Governance Committee of the Board of Directors (such approval not
to be unreasonably withheld or delayed). If at any time a Lead Investor no
longer beneficially owns Qualifying Ownership Interest, such Lead Investor will
have no further rights under this Section 4.18, and, at the written request of
the Board of Directors, shall use its reasonable best efforts to cause its Board
Representative to resign from the Board of Directors within 15 calendar days
thereafter. Each Lead Investor shall inform the Company if and when it ceases to
hold a Qualifying Ownership Interest.

Any Board Representative (including any successor nominee) duly selected in
accordance with this Section 4.18 shall, subject to applicable law, be the
Company’s and the Company’s Nominating and Governance Committee’s nominee to
serve on the Board of Directors. The Company shall use all reasonable best
efforts to have the Board Representative elected as a director of the Company
and the Company shall solicit proxies for each such person to the same extent as
it does for any of its other nominees to the Board of Directors.

For only so long as the Lead Investor has the right to nominate a Board
Representative pursuant to Section 4.18, such Lead Investor shall have the power
to designate the Board Representative’s replacement upon the death, resignation,
retirement, disqualification or removal from office of such director. The Board
of Directors will use its reasonable best efforts to take all action required to
fill the vacancy resulting therefrom with such person (including such person,
subject to applicable law, being the Company’s and the Nominating and Governance
Committee’s nominee to serve on the Board of Directors, using all reasonable
best efforts to have such person elected as director of the Company and the
Company soliciting proxies for such person to the same extent as it does for any
of its other nominees to the Board of Directors).

Any Board Representative shall be entitled to the same cash compensation and
participation in Company equity plans and same indemnification in connection
with his or her role as a director as the other members of the Board of
Directors, and each Board Representative shall be entitled to reimbursement for
documented, reasonable out-of-pocket expenses incurred in attending meetings of
the Board of Directors or any committees thereof, to the same extent as the
other members of the Board of Directors. With respect to indemnification of any
Board Representative, the Company agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to any Board Representative are primary and any
obligation of the Lead Investors or their Affiliates (other than the Company) to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by such person are secondary) with respect to any actions,
costs, charges, losses, damages or expenses incurred or sustained in connection
with the

 

37



--------------------------------------------------------------------------------

execution by such person of his or her duties as a director of the Company and
(ii) that it irrevocably waives, relinquishes and releases the Lead Investors
and their Affiliates from any and all claims for contribution, subrogation or
any other recovery of any kind in respect thereof. The Company shall notify each
Board Representative of all regular and special meetings of the Board of
Directors and shall notify each Board Representative of all regular and special
meetings of any committee of the Board of Directors of which the Board
Representative is a member in accordance with the Company’s bylaws as then in
effect. The Company shall provide each Board Representative with copies of all
notices, minutes, consents and other materials provided to all other members of
the Board of Directors concurrently as such materials are provided to the other
members.

At all times when the Lead Investor has the right to a Board Representative as
provided in this Section 4.18, upon the written request of such Lead Investor
and in lieu of such Lead Investor’s nomination of a Board Representative, such
Lead Investor may appoint one individual to attend all meetings of the Board of
Directors and all committees thereof (the “Observer”) and pursuant to this
Section 4.18 hereof the board of directors of the Bank and all committees
thereof, which individual shall be reasonably acceptable to the Board of
Directors (such approval not to be unreasonably withheld or delayed); provided
that the appointment by a Lead Investor of an Observer shall not prevent such
Lead Investor from nominating a Board Representative in lieu of an Observer at a
future time. The Observer shall not have any right to vote on any matter
presented to the Board of Directors or any committee thereof. Subject to
compliance with regulatory requirements, the Company shall give each Observer
written notice of each meeting thereof at the same time and in the same manner
as the members of the Board of Directors, shall provide each Observer with all
written materials and other information given to members of the Board of
Directors at the same time such materials and information are given to the
members of the Board of Directors and shall permit each Observer to attend as an
observer at all meetings thereof, and in the event the Company proposes to take
any action by written consent in lieu of a meeting, the Company shall give
written notice thereof to each Observer prior to the effective date of such
consent describing the nature and substance of such action and including the
proposed text of such written consents; provided, however, that (A) the Company
or the Board of Directors shall have the right to withhold any information and
to exclude the Observer from any meeting or portion thereof (1) if doing so is,
in the reasonable good faith judgment of the Company, after consultation with
counsel, advisable or necessary to protect the attorney-client privilege between
the Company and counsel or (2) if the Board of Directors reasonably determines
in good faith, after consultation with counsel, that attendance by the Observer
would conflict with fiduciary or regulatory requirements under applicable law
and (B) each Lead Investor shall cause its Observer to agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information provided to such Observer. Each Lead Investor covenants and agrees
to hold all such information obtained from its Observer as provided in the prior
sentence in confidence pursuant to the non-disclosure agreement entered into
between the Company and such Lead Investor.

So long as a Lead Investor has the right to appoint a Board Representative
pursuant to this Section 4.18, such Lead Investor shall have the right to either
nominate one person (the “Bank Board Representative”) to be elected or appointed
as director to the board of directors of the Bank (the “Bank Board”) or to
appoint one person to attend all meetings of the Bank Board

 

38



--------------------------------------------------------------------------------

and all committees thereof as an observer (the “Bank Board Observer”); provided
that if a Lead Investor chooses to have a director of both the Company and the
Bank it at all such times be the same individual; provided further the
appointment by such Lead Investor of a Bank Board Observer shall not prevent
such Lead Investor from nominating a Bank Board Representative in lieu of a Bank
Board Observer at a future time. The obligations of the Company otherwise with
respect to, and the conditions on the appointment and, if applicable,
directorship of, each Bank Board Representative and each Bank Board Observer
shall be substantially the same as those with respect to or applicable to the
Board Representative and Observer, respectively.

The rights of each Lead Investor described in this Section 4.18 shall be
personal to such Lead Investor and the transfer, assignment and/or conveyance of
said rights from such Lead Investor to any other person and/or entity (other
than in connection with a transfer of Securities to an Affiliate) is prohibited
and shall be void and of no force or effect.

4.19 No Rights Agreement. The Company shall not enter into any poison pill
agreement, stockholders’ rights plan or similar agreement that shall limit the
rights of a Purchaser to acquire Common Stock up to the limits set forth in
Section 4.12 unless such poison pill agreement, stockholders’ rights plan or
similar agreement grants an exemption or waiver to the Purchaser immediately
effective upon execution of such plan or agreement that would allow the
Purchaser to acquire such Common Stock up to the limits set forth in
Section 4.12.

4.20 Certain Transactions. The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not the Company), expressly assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.

4.21 Gross-Up Rights.

(a) Sale of New Securities. Until the earlier of five years from the Closing
Date or such time as a Purchaser, together with its Affiliates, owns the lesser
of 5% of all of the outstanding shares of Common Stock (counting for such
purposes all shares of Common Stock into or for which any securities owned by
such Purchaser are directly or indirectly convertible or exercisable (whether
currently or after the occurrence of contingencies and/or the passage of time)
and, for the avoidance of doubt, including as shares owned and outstanding all
shares of Common Stock issued by the Company after the Closing) or 50% of the
number of shares of Common Stock purchased by such Purchaser pursuant to this
Agreement (as adjusted from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split or other like
changes in the Company’s capitalization) (in each case, before giving effect to
any issuances triggering provisions of this Section), if at any time after the
Original Signing Date the Company makes any public or nonpublic offering or sale
of Common Stock, or securities convertible into Common Stock or other equity or
equity-linked security (any such security, a “New Security”) (other than (i) any
Common Stock or other securities issuable upon the exercise or conversion of any
securities of the Company issued or, to the extent specified in Schedule 3.1(g),
agreed or contemplated to be issued as of the Original Signing Date;
(ii) pursuant to the granting or exercise of employee stock options or other
stock incentives pursuant to the Company’s stock incentive plans approved by the
Board of Directors or the issuance of stock pursuant to the Company’s

 

39



--------------------------------------------------------------------------------

employee stock purchase plan approved by the Board of Directors or similar plan
where stock is being issued or offered to a trust, other entity or otherwise,
for the benefit of any employees, officers or directors of the Company, in each
case in the ordinary course of providing incentive compensation; (iii) issuances
of capital stock as full or partial consideration for a merger, acquisition,
joint venture, strategic alliance, license agreement or other similar
nonfinancing transaction), or (iv) not later than 180 days after the Closing an
offering of up to $10 million of aggregate offering price of Common Stock
pursuant to subscription rights distributed pro rata to the then existing
holders of record of Common Stock and each Purchaser at a price per share of
Common Stock not less than $16.00, and the associated declaration, issuance and
exercise of the subscription rights with respect to such offering and shares of
Common Stock issuable in connection with the exercise of any such rights), then
such Purchaser shall be afforded the opportunity to acquire from the Company for
the same price (net of any underwriting discounts or sales commissions) and on
the same terms as such securities are proposed to be offered to others, up to
the amount of New Securities in the aggregate required to enable it to maintain
its proportionate Common Stock-equivalent interest in the Company immediately
prior to any such issuance of New Securities. The amount of New Securities that
each Purchaser shall be entitled to purchase in the aggregate shall be
determined by multiplying (x) the total number or principal amount of such
offered New Securities by (y) a fraction, the numerator of which is the sum of
(i) the number of shares of Common Stock held by such Purchaser, if any, and
(ii) without duplication, the number of shares of Common Stock represented by
the Securities held by such Purchaser on an as-converted and as-exercised basis
as of such date, if any, and the denominator of which is the sum of (i) the
number of shares of Common Stock then outstanding and (ii) without
duplication, the number of shares of Common Stock represented by the Securities
on an as-converted and as-exercised basis as of such date. Notwithstanding
anything herein to the contrary, in no event shall a Purchaser have the right to
purchase securities hereunder to the extent such purchase would result in such
Purchaser, together with its Affiliates, owning a greater percentage interest in
the Company than such Purchaser held immediately prior to the issuance of the
New Securities (counting for such purposes all shares of Common Stock into or
for which any securities owned by such Purchaser are directly or indirectly
convertible or exercisable).

(b) Notice. In the event the Company proposes to offer or sell New Securities
(the “Offering”), it shall give each Purchaser written notice of its intention,
describing the price (or range of prices), anticipated amount of securities,
timing, and other terms upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten Business Days, as the case may
be, after the initial filing of a registration statement with the Commission
with respect to an underwritten public offering, after the commencement of
marketing with respect to a Rule 144A offering or after the Company proposes to
pursue any other offering. If the information contained in the notice
constitutes material non-public information (as defined under the applicable
securities laws), the Company shall deliver such notice only to the individuals
identified on such Purchaser’s signature page hereto, and shall not communicate
the information to anyone else acting on behalf of such Purchaser without the
consent of one of the designated individuals. Such Purchaser shall have ten
Business Days from the date of receipt of such a notice to notify the Company in
writing that it intends to exercise its rights provided in this Section 4.21 and
as to the amount of New Securities such Purchaser desires to purchase, up to the
maximum amount calculated

 

40



--------------------------------------------------------------------------------

pursuant to Section 4.21(a). Such notice shall constitute a nonbinding
indication of interest of such Purchaser to purchase the amount of New
Securities so specified at the price and other terms set forth in the Company’s
notice to it. The failure of such Purchaser to respond within such ten Business
Day period shall be deemed to be a waiver of such Purchaser’s rights under this
Section 4.21 only with respect to the Offering described in the applicable
notice.

(c) Purchase Mechanism. If such Purchaser exercises its rights provided in this
Section 4.21, the closing of the purchase of the New Securities in connection
with the closing of the Offering with respect to which such right has been
exercised shall take place within 30 calendar days after the giving of notice of
such exercise, which period of time shall be extended for a maximum of 180 days
in order to comply with applicable laws and regulations (including receipt of
any applicable regulatory or stockholder approvals). Notwithstanding anything to
the contrary herein, the closing of the purchase of the New Securities by such
Purchaser will occur no earlier than the closing of the Offering triggering the
right being exercised by such Purchaser. Each of the Company and such Purchaser
agrees to use its commercially reasonable efforts to secure any regulatory or
stockholder approvals or other consents, and to comply with any law or
regulation necessary in connection with the offer, sale and purchase of, such
New Securities.

(d) Failure of Purchase. In the event a Purchaser fails to exercise its rights
provided in this Section 4.21 within said ten Business Day period or, if so
exercised, such Purchaser is unable to consummate such purchase within the time
period specified in Section 4.21(c) above because of its failure to obtain any
required regulatory or stockholder consent or approval, the Company shall
thereafter be entitled (during the period of 60 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.21 by such Purchaser or which
such Purchaser is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such securities than were specified in the
Company’s notice to such Purchaser. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or stockholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five Business Days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to such Purchaser in the manner provided above.

(e) Non-Cash Consideration. In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided,

 

41



--------------------------------------------------------------------------------

however, that such fair value as determined by the Board of Directors shall not
exceed the aggregate market price of the securities being offered as of the date
the Board of Directors authorizes the offering of such securities.

(f) Cooperation. The Company and each Purchaser shall cooperate in good faith to
facilitate the exercise of such Purchaser’s rights under this Section 4.21,
including to secure any required approvals or consents.

(g) No Assignment of Rights. The rights of each Purchaser described herein shall
be personal to such Purchaser and the transfer, assignment and/or conveyance of
said rights from such Purchaser to any other person and/or entity (other than in
connection with a transfer of Securities to an Affiliate) is prohibited and
shall be void and of no force or effect.

4.22 Corporate Opportunities. Each of the parties hereto acknowledges that each
Lead Investor and its Affiliates and related investment funds may review the
business plans and related proprietary information of any enterprise, including
enterprises which may have products or services which compete directly or
indirectly with those of the Company and its Subsidiaries, and may trade in the
securities of such enterprise. No Lead Investor or any of its Affiliates or
related investment funds shall be precluded or in any way restricted from
investing or participating in any particular enterprise, or trading in the
securities thereof whether or not such enterprise has products or services that
compete with those of the Company and its Subsidiaries. The parties expressly
acknowledge and agree that: (a) the Lead Investors, the Board Representatives,
the Board Observers and the Affiliates of the Lead Investors have the right to,
and shall have no duty (contractual or otherwise) not to, directly or
indirectly, engage in the same or similar business activities or lines of
business as the Company and its Subsidiaries; and (b) in the event that any Lead
Investor, Board Representative, Board Observer or any of their Affiliates
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company or any of its Subsidiaries, such Lead Investor,
Board Representative, Board Observer or Affiliate shall have no duty
(contractual or otherwise) to communicate or present such corporate opportunity
to the Company or any of its Subsidiaries, and, notwithstanding any provision of
this Agreement to the contrary, shall not be liable to the Company or any of its
Subsidiaries or any other Purchasers or stockholders of the Company for breach
of any duty (contractual or otherwise) by reason of the fact that a Lead
Investor, any Affiliate thereof or related investment fund thereof, directly or
indirectly, pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to the
Company or its Subsidiaries.

4.23 Ordinary Course of Business. Prior to the earlier of the Closing Date and
the termination of this Agreement pursuant to Section 6.16, the Company shall,
and shall cause each Subsidiary to, use reasonable best efforts to carry on its
business in the ordinary course of business and to maintain and preserve its and
such Subsidiary’s business (including its organization, assets, properties,
goodwill and insurance coverage) and preserve business relationships with
customers, strategic partners, suppliers, distributors and others having
business dealings with it. Without limiting the generality of the foregoing, to
the extent reasonably practicable, the Company shall consult with the Purchasers
prior to taking any material actions outside of the ordinary course of business.

 

42



--------------------------------------------------------------------------------

4.24 Passivity Commitments Waiver. Each Purchaser agrees that, for as long as it
is required by the Federal Reserve to be subject to the Passivity Commitments,
it will provide written notice to the Company at least five Business Days prior
to seeking a waiver of or modification to the Passivity Commitments from the
Federal Reserve.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Securities at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(without giving effect to any materiality qualifications therein) as of the date
when made and as of the Closing Date, as though made on and as of such date,
except for such representations and warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be approved for quotation or listing on the Principal Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market. The Company
shall have obtained approval of the Principal Trading Market to list the Common
Shares issuable upon conversion of the Non-Voting Common Stock, provided that
such approval may be subject to the Shareholder Approval.

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

43



--------------------------------------------------------------------------------

(g) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections (a) and (b) in the
form attached hereto as Exhibit G.

(h) Non-Voting Articles of Amendment. The Company shall have filed the
Non-Voting Articles of Amendment with the North Carolina Secretary.

(i) Regulatory Approvals. Each Lead Investor shall have received written
confirmation from the (a) Federal Reserve of its Approval and/or Non-Control
Determination as to the Lead Investor and (b) COB of its approval or
non-objection to such Lead Investor’s acquisition of the Securities; provided,
however, that no such regulatory approval, non-objection, Approval or
Non-Control Determination shall impose any condition or restriction that would
reasonably be expected to impair in any respect the economic benefits to the
Lead Investor of the transactions contemplated by this Agreement to such a
degree that the Lead Investor would not have entered into this Agreement had
such restraint or condition been known to it on the Original Signing Date (any
such condition or restriction, a “Burdensome Condition”), and, for the avoidance
of doubt, (A) any requirement for a limited partner of the Lead Investor to file
any application or notice under the BHC Act, the Change in Bank Control Act or
any other federal or state banking law shall be deemed a Burdensome Condition
unless otherwise determined by the Lead Investor in its sole discretion and
(B) any restrictions or conditions imposed on the Lead Investor in the Passivity
Commitments as contemplated by Section 4.15 shall not be deemed a Burdensome
Condition; and provided, further that the imposition of a Burdensome Condition
in connection with a regulatory approval, Approval or Non-Control Determination
shall constitute a denial of such regulatory approval, Approval or Non-Control
Determination and such regulatory approval, Approval or Non-Control
Determination shall be deemed not received for all purposes in this Agreement,
including but not limited to Section 6.16 hereof.

(j) Minimum Gross Proceeds. The Company shall simultaneously issue and deliver
at such Closing to the Purchasers hereunder in the aggregate at least sufficient
Common Shares against payment of an aggregate Purchase Price of at least $75.0
million.

(k) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

(l) The directors and executive officers of ECB as identified in Schedule 5.1(l)
shall have executed the Voting and Support Agreement in the form attached hereto
as Exhibit H.

(m) Not more than 30 days preceding the Closing Date, the Company shall have
discussed with the Federal Reserve its plan to redeem in full its TARP
securities, and the Federal Reserve shall not have objected or otherwise advised
the Company that it would not be permitted to redeem such securities
concurrently with, and in any event no later than 30 calendar days after, the
Closing.

5.2 Conditions Precedent to the Obligations of the Company to sell
Securities. The Company’s obligation to sell and issue the Securities at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (without giving effect to any materiality qualifications therein) as of
the date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.

 

44



--------------------------------------------------------------------------------

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. Such Purchaser shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

(e) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses.

(a) Except as provide in subsection (b) of this Section 6.1 hereof, the parties
hereto shall be responsible for the payment of all expenses incurred by them in
connection with the preparation and negotiation of the Transaction Documents and
the consummation of the transactions contemplated hereby. The Company shall pay
all amounts owed to the Placement Agent relating to or arising out of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers.

(b) The Company acknowledges that each Lead Investor has expended and is
expending significant time and money in connection with this Agreement. In order
to induce such Lead Investor to execute this Agreement and to expend the time
and resources necessary to effect its investment in the Securities, the Company
agrees that in the event (i) Closing is completed under the terms set forth in
this Agreement, or (ii) the Closing is not consummated

 

45



--------------------------------------------------------------------------------

other than due to a breach by such Lead Investor of the terms of this Agreement,
the Company will reimburse such Lead Investor for the reasonable documented
out-of-pocket expenses of such Lead Investor incurred in connection with its due
diligence and the preparation and negotiation of this Agreement and the
transactions contemplated by this Agreement including, but not limited to, the
fees and expenses of counsel incurred by such Lead Investor and its affiliates
in connection with the transactions contemplated by this Agreement. Such Lead
Investor expense reimbursement will not exceed $350,000 in the aggregate.

6.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m., New York City time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m., New York City time, on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
with next day delivery specified, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company:    ECB Bancorp, Inc.    35050 US 264    Engelhard, NC 27864
   Attention: A. Dwight Utz, President and Chief Executive Officer    Telephone:
252.925.9461    Fax: 252.925.3839 With a copy to:    Kilpatrick Townsend &
Stockton LLP    607 14th Street, NW, Suite 900    Washington, DC 20005   
Attention: Gary R. Bronstein, Esq.    Telephone: 202.508.5893    Fax:
202.204.5616 If to Purchaser:    At the address set forth on the signature page
hereto.

 

46



--------------------------------------------------------------------------------

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers affected by such
amendment or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors, Assigns and Guarantors. Except as otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of and be
binding upon the parties and their successors and permitted assigns. This
Agreement, or any rights or obligations hereunder, may not be assigned by the
Company without the prior written consent of the Purchasers. Except as otherwise
provided herein, any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers.”

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than Indemnified Persons.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
North Carolina, without regard to the principles of conflicts of law thereof.
Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) may be commenced on a non-exclusive
basis in the North Carolina Courts. Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of the North

 

47



--------------------------------------------------------------------------------

Carolina Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any Proceeding, any
claim that it is not personally subject to the jurisdiction of any such North
Carolina Court, or that such Proceeding has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities are mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

48



--------------------------------------------------------------------------------

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

49



--------------------------------------------------------------------------------

6.16 Termination.

(a) This Agreement may be terminated and the sale and purchase of the Securities
abandoned at any time prior to the Closing by either the Company or any
Purchaser (with respect to itself only) as follows:

(i) by mutual written agreement of the Company and Purchaser;

(ii) by the Company or Purchaser, upon written notice to the other parties, in
the event that the Closing has not been consummated on or prior to 5:00 p.m.,
New York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.16(a)(ii) shall not be available
to any party whose failure to comply with its obligations under this Agreement
has been the cause of or resulted in the failure of the Closing to occur on or
before such time;

(iii) by the Company or Purchaser, upon written notice to the other parties, in
the event that any governmental entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;

(iv) by Purchaser, upon written notice to the Company, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation or warranty shall have
become untrue after the Original Signing Date, in each case such that a closing
condition in Section 5.1(a) or 5.1(b) would not be satisfied;

(v) by the Company, upon written notice to Purchaser, if there has been a breach
of any representation, warranty, covenant or agreement made by Purchaser in this
Agreement, or any such representation or warranty shall have become untrue after
the Original Signing Date, in each case such that a closing condition in
Section 5.2(a) or 5.2(b) would not be satisfied;

(vi) by Purchaser, upon written notice to the Company, if the Board of Directors
withdraws or materially modifies its recommendation to the Company’s
shareholders that they vote in favor of the Shareholder Proposals;

(vii) by Purchaser, upon written notice to the Company, if Shareholder Approval
is not obtained at any shareholder meeting called by the Company pursuant to
Section 4.11 or at any adjournment or postponement thereof; or

(viii) by Purchaser, in the event the Company enters into a definitive agreement
with a third party that would reasonably be expected to result in a Change in
Control.

(b) The Company shall give prompt notice of any such termination to each other
Purchaser, and, if necessary, work in good faith to restructure the transaction
to allow each Purchaser that does not exercise a termination right to purchase
the full number of securities set forth below such Purchaser’s name on the
signature page of this Agreement while remaining in compliance with
Section 4.12.

 

50



--------------------------------------------------------------------------------

(c) Nothing in this Section 6.16 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

(d) In the event of any termination of this Agreement as provided in
Section 6.16, this Agreement (other than Section 4.14, Section 4.17 and Article
VI, which shall remain in full force and effect) shall forthwith become wholly
void and of no further force and effect; provided that nothing herein shall
relieve any party from liability for intentional breach of this Agreement. Upon
a termination in accordance with this Section, no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom.

6.17 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.18 Adjustments in Stock Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the Original Signing Date and
prior to Closing, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.

6.19 No Recourse. Each party hereto covenants, agrees and acknowledges that no
person other than Purchaser has obligations hereunder and that no person shall
have any remedy, recourse or right of recovery against, or contribution from,
any of Purchaser Related Party, whether through Purchaser or otherwise, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute, regulation or applicable law, by or through a claim by or on
behalf of Purchaser against any Purchaser Related Party, or otherwise. The term
“Purchaser Related Party” means (1) any Affiliate of Purchaser, (2) any former,
current or future general or limited partners, members, managers, stockholders,
holders of any equity, partnership or limited liability company interest,
officers, directors, employees, agents, controlling persons, investment
advisors, or assignees of Purchaser or any of its Affiliates, or (3) any former,
current or future general or limited partners, members, managers, stockholders,
holders of any equity, partnership or limited liability company interest,
officers, directors, employees, agents, controlling persons, assignees,
investment advisors or Affiliates of any of the foregoing.

 

51



--------------------------------------------------------------------------------

6.20 Guarantee. PIMCO BRAVO Fund, L.P. (the “Guarantor”) hereby irrevocably and
unconditionally guarantees to the Company the prompt and full discharge by PIMCO
of all of PIMCO’s covenants, agreements, obligations and liabilities under this
Agreement including the due and punctual payment of all amounts which are or may
become due and payable by PIMCO hereunder when and as the same shall become due
and payable (collectively, the “Purchaser Obligations”), in accordance with the
terms and subject to the conditions of this Agreement. The Guarantor
acknowledges and agrees that, with respect to all Purchaser Obligations to pay
money, such guaranty shall be a guaranty of payment and not of collection and
shall not be conditioned or contingent upon the pursuit of any remedies against
PIMCO. If PIMCO shall default in the due and punctual performance of any
Purchaser Obligation, including the full and timely payment of any amount due
and payable pursuant to any Purchaser Obligation, the Guarantor will forthwith
perform or cause to be performed such Purchaser Obligation and will forthwith
make full payment of any amount due with respect thereto. Upon performance by
the Guarantor of any Purchaser Obligation, the Guarantor shall be subrogated to
the rights of PIMCO against the Company with respect to such Purchaser
Obligation.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amended and
Restated Securities Purchase Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

 

ECB BANCORP, INC.

/s/ A. Dwight Utz

By:  A. Dwight Utz Its:  President and CEO

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]



--------------------------------------------------------------------------------

NAME OF PURCHASER:     FIE I LLC    

/s/ John P. Hardaway

    By:   John P. Hardaway     Its:   Authorized Person

 

Subscription Amount :

   $25,200,000      

Number of Common Shares to be Acquired:

   1,575,000      

Number of Common Shares to be issuable under a Warrant:

   393,750      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

   0      

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

    Street:      

 

    City/State/Zip:  

 

    Attention:  

 

    

Telephone No.:

   

 



--------------------------------------------------------------------------------

For the limited purpose set forth in Section 6.20 only, with respect to FIE I
LLC:

 

NAME OF GUARANTOR:   PIMCO BRAVO FUND, L.P.   By:   PIMCO GP IX, LLC; its
General Partner   By:   Pacific Investment Management Company LLC, its Managing
Member  

/s/ John P. Hardaway

  By:   John P. Hardaway   Its:   Senior Vice President



--------------------------------------------------------------------------------

NAME OF PURCHASER:   PATRIOT FINANCIAL PARTNERS, L.P.  

/s/ W. Kirk Wycoff

  By:   W. Kirk Wycoff   Its:   Managing Partner

 

Subscription Amount :

   $19,185,744.00      

Number of Common Shares to be Acquired:

   1,199,109      

Number of Common Shares to be issuable under a Warrant:

   299,777      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

   0      

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   PATRIOT FINANCIAL PARTNERS PARALLEL, L.P.  

/s/ W. Kirk Wycoff

  By:   W. Kirk Wycoff   Its:   Managing Partner

 

Subscription Amount :

   $3,314,256.00      

Number of Common Shares to be Acquired:

   207,141      

Number of Common Shares to be issuable under a Warrant:

   51,785      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

   0      

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:      c/o   

 

     Street:   

 

     City/State/Zip:  

 

     Attention:   

 

     Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   ENDICOTT OPPORTUNITY PARTNERS III, L.P.  

/s/ Wayne K. Goldstein

  By:  

Wayne K. Goldstein

  Its:   Managing Member of W.R. Endicott III, L.L.C. as General Partner of
Endicott Opportunity Partners III, L.P.

 

Subscription Amount :

   $12,500,000      

Number of Common Shares to be Acquired:

  

781,250

     

Number of Common Shares to be issuable under a Warrant:

   0      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

  

195,313

     

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   WATERSTONE MARKET NEUTRAL MASTER FUND LTD.  

/s/ Jeffrey C. Erb

  By:  

Jeffrey C. Erb

  Its:  

General Counsel and CCO

 

Subscription Amount :

   $8,868,640      

Number of Common Shares to be Acquired:

  

554,290

     

Number of Common Shares to be issuable under a Warrant:

   0      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

  

138,573

     

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   WATERSTONE MF FUND LTD.  

/s/ Jeffrey C. Erb

  By:  

Jeffrey C. Erb

  Its:  

General Counsel and CCO

 

Subscription Amount :

   $1,630,528      

Number of Common Shares to be Acquired:

  

101,908

     

Number of Common Shares to be issuable under a Warrant:

   0      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

  

25,477

     

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   WATERSTONE MARKET NEUTRAL MAC 51 LTD.  

/s/ Jeffrey C. Erb

  By:  

Jeffrey C. Erb

  Its:  

General Counsel and CCO

 

Subscription Amount :

   $1,313,664      

Number of Common Shares to be Acquired:

  

82,104

     

Number of Common Shares to be issuable under a Warrant:

   0      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

  

20,526

     

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:     c/o   

 

     Street:   

 

     City/State/Zip:  

 

     Attention:   

 

     Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   IAM MINI-FUND 21 LIMITED  

/s/ Jeffrey C. Erb

  By:  

Jeffrey C. Erb

  Its:  

General Counsel and CCO

 

Subscription Amount :

   $387,712      

Number of Common Shares to be Acquired:

  

24,232

     

Number of Common Shares to be issuable under a Warrant:

   0      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

  

6,058

     

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   PRIME CAPITAL MASTER SPC – GOT WAT MAC SEGREGATED PORTFOLIO
 

/s/ Jeffrey C. Erb

  By:  

Jeffrey C. Erb

  Its:  

General Counsel and CCO

 

Subscription Amount :

   $299,456      

Number of Common Shares to be Acquired:

  

18,716

     

Number of Common Shares to be issuable under a Warrant:

   0      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

  

4,679

     

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   COMPASS ISLAND INVESTMENT OPPORTUNITIES FUND A, L.P.  

/s/ Darshan Patel

  By:   Darshan Patel   Its:   Chief Legal Officer

 

Subscription Amount :

   $3,000,000      

Number of Common Shares to be Acquired:

   187,500      

Number of Common Shares to be issuable under a Warrant:

   46,875      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

   0      

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   CRADLE COVE INVESTMENT OPPORTUNTIES FUND, LP.  

/s/ Darshan Patel

  By:   Darshan Patel   Its:   Chief Legal Officer

 

Subscription Amount :

   $500,000      

Number of Common Shares to be Acquired:

   31,250      

Number of Common Shares to be issuable under a Warrant:

   7,812.5      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

   0      

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   BELFER INVESTMENT PARTNERS, LP  

/s/ Laurence D. Belfer

  By:   Laurence D. Belfer   Its:   Managing Member of the General Partner

 

Subscription Amount :

   $2,339,200      

Number of Common Shares to be Acquired:

   146,200      

Number of Common Shares to be issuable under a Warrant:

   36,550      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

   0      

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

NAME OF PURCHASER:   LIME PARTNERS, LLC  

/s/ Eileen Aptman

  By:   Eileen Aptman   Its:   Managing Member

 

Subscription Amount :

   $1,160,800      

Number of Common Shares to be Acquired:

   72,550      

Number of Common Shares to be issuable under a Warrant:

   18,138      

Number of shares of Non-Voting Common Stock to be issuable under a Warrant:

   0      

Tax ID No.:

  

 

  

Address for Notice:

  

 

     

 

     

 

  

Attention:

  

 

  

Telephone No.:

  

 

  

Fax No.:

  

 

  

E-mail Address:

  

 

  

Delivery Instructions, if different from above:    c/o   

 

   Street:   

 

   City/State/Zip:  

 

   Attention:   

 

   Telephone No.:   

 



--------------------------------------------------------------------------------

EXHIBIT A-1

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

WARRANT

to purchase

[                    ] Shares of

Common Stock

of ECB BANCORP, INC.

Issue Date: [                    ], 2011

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Affiliate” has the meaning ascribed to it in the Purchase Agreement.

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of North Carolina generally are authorized or
required by law or other governmental actions to close.



--------------------------------------------------------------------------------

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

“Common Stock” means the common shares of the Company, $3.50 par value per
share, which have the right to vote pursuant to the Company’s Charter.

“Company” means ECB Bancorp, Inc.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exercise Price” means $8.00 per share.

“Expiration Time” has the meaning set forth in Section 3.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined by
the Board of Directors, acting in good faith.

“Issue Date” means the first date set forth above.

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the average of the
closing bid and ask prices as furnished by two members of the Financial Industry
Regulatory Authority, Inc. selected from time to time by the Company for that
purpose. “Market Price” shall be determined without reference to after hours or
extended hours trading. For the purposes of determining the Market Price on the
“Trading Day” preceding, on or following the occurrence of an event, (i) that
Trading Day shall be deemed to commence immediately after the regular scheduled
closing time of trading on the New York Stock Exchange or, if trading is closed
at an earlier time, such earlier time and (ii) that Trading Day shall end at the
next regular scheduled closing time, or if trading is closed at an earlier time,
such earlier time (for the avoidance of doubt, and as an example, if the Market
Price is to be determined as of the last Trading Day preceding a specified event
and the closing time of trading on a particular day is 4:00 p.m. and the
specified event occurs at 5:00 p.m. on that day, the Market Price would be
determined by reference to such 4:00 p.m. closing price).

 

2



--------------------------------------------------------------------------------

“Ordinary Cash Dividends” means a regular cash dividend on shares of Common
Stock out of surplus or net profits legally available therefor (determined in
accordance with generally accepted accounting principles in effect from time to
time).

“Permitted Rights Offering” shall mean an offering of up to $10 million of
aggregate offering price of Common Stock pursuant to subscription rights
distributed pro rata to the then existing holders of record of Common Stock at a
price per share of Common Stock not less than $16.00, and the associated
declaration, issuance and exercise of the subscription rights with respect to
such offering and shares of Common Stock issuable in connection with the
exercise of any such rights; provided that the Company shall use its best
efforts to ensure that such rights offering, including exercise of rights, is
completed as soon as practicable and in no event later than 180 days after the
Closing (as such term is defined in the Purchase Agreement).

“Person” has the meaning ascribed to it in the Purchase Agreement.

“Pro Rata Repurchase” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.

“Purchase Agreement” means the Securities Purchase Agreement dated as of [    ],
2011, as amended from time to time, between the Company and the Purchasers named
therein, including all annexes and schedules thereto.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of [        ], 2011, as amended from time to time, between the Company and the
Holders named therein, including all annexes and schedules thereto.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” has the meaning set forth in Section 2.

“Trading Day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or

 

3



--------------------------------------------------------------------------------

association or over-the-counter market, a Business Day on which such relevant
exchange or quotation system is scheduled to be open for business and on which
the shares of Common Stock are not suspended from trading on any national or
regional securities exchange or association or over-the-counter market for any
period or periods aggregating one half hour or longer.

“Trading Market” has the meaning ascribed to it in the Purchase Agreement.

“U.S. GAAP” means United States generally accepted accounting principles.

“Warrantholder” has the meaning set forth in Section 2.

“Warrant” means this Warrant, issued pursuant to the Purchase Agreement.

2. Number of Shares; Exercise Price. This certifies that, for value received,
[                                        ] or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, up to
[                    ] fully paid and nonassessable shares of Common Stock at a
purchase price per share of Common Stock equal to the Exercise Price. The number
of shares of Common Stock (the “Shares”) and the Exercise Price are subject to
adjustment as provided herein, and all references to “Common Stock,” “Shares”
and “Exercise Price” herein shall be deemed to include any such adjustment or
series of adjustments.

3. Exercise of Warrant; Term. Subject to Section 2, to the extent permitted by
applicable laws and regulations, the right to purchase the Shares represented by
this Warrant is exercisable, in whole or in part by the Warrantholder, at any
time or from time to time after the execution and delivery of this Warrant by
the Company on the date hereof, but in no event later than 5:00 p.m., Engelhard,
North Carolina time on the fifth anniversary of the Issue Date (the “Expiration
Time”), by (A) the surrender of this Warrant and Notice of Exercise annexed
hereto, duly completed and executed on behalf of the Warrantholder, at the
principal executive office of the Company located at 35050 US 264, Engelhard, NC
27824 (or such other office or agency of the Company in the United States as it
may designate by notice in writing to the Warrantholder at the address of the
Warrantholder appearing on the books of the Company), and (B) payment of the
Exercise Price for the Shares thereby purchased by certified or cashier’s check
payable to the order of the Company, or by wire transfer of immediately
available funds to an account designated by the Company.

Notwithstanding the foregoing, in lieu of making a cash payment of the Exercise
Price to exercise this Warrant pursuant to this Section 3 (but in all other
respects in accordance with the exercise procedure set forth in this Section 3),
the Warrantholder may elect to convert this Warrant into Shares, in which event
the Company will issue to the Warrantholder the number of Shares equal to the
quotient of (i) the product of (a) the excess of the Market Price per Share on
the date the Warrantholder delivers this Warrant and Notice of Exercise over the
Exercise Price on such date multiplied by (b) the number of Shares as to which
this Warrant is being exercised pursuant to this Section 3 divided by (ii) the
Market Price per Share on the date the Warrantholder delivers this Warrant and
Notice of Exercise. If the foregoing calculation results in zero or a negative
number, then no Shares shall be issued upon any non-cash exercise of this
Warrant pursuant to this Section 3.

 

4



--------------------------------------------------------------------------------

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three Business Days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.

4. Issuance of Shares; Authorization; Listing. Certificates for Shares issued
upon exercise of this Warrant will be issued in such name or names as the
Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed three Business Days after the
date on which this Warrant has been duly exercised in accordance with the terms
of this Warrant. The Company hereby represents and warrants that any Shares
issued upon the exercise of this Warrant in accordance with the provisions of
Section 3 will be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges (other than liens or
charges created by the Warrantholder, income and franchise taxes incurred in
connection with the exercise of the Warrant or taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that the Shares so
issued will be deemed to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
are delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant at any time. The Company will ensure
that the Shares may be issued without violation of any applicable law or
regulation or of any requirement of any stock exchange on which the Shares are
listed or traded. Upon the exercise of all or any part of this Warrant, the
Company will (A) procure, at its sole expense, the listing of the Common Stock
issuable upon exercise of the Warrant, subject to issuance or notice of
issuance, on all principal stock exchanges on which the Common Stock is then
listed or traded and (B) maintain such listings of such Common Stock at all
times after issuance.

5. No Fractional Shares or Scrip. No fractional Shares or scrip representing
fractional Shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional Share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock on the last Trading Day preceding the date of exercise
less the pro-rated Exercise Price for such fractional share.

6. No Rights as Stockholders; Transfer Books. This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a stockholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.

 

5



--------------------------------------------------------------------------------

7. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company.

8. Transfer/Assignment.

(A) Subject to compliance with clause (B) of this Section 8, this Warrant and
all rights hereunder are transferable, in whole or in part, upon the books of
the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 3. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.

(B) The transfer of the Warrant and the Shares issued upon exercise of the
Warrant are subject to the restrictions set forth in Section 4.1 of the Purchase
Agreement. If and for so long as required by the Purchase Agreement, this
Warrant shall contain the legend as set forth in Section 4.1(b) of the Purchase
Agreement.

9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

 

6



--------------------------------------------------------------------------------

12. Registration.

(A) Registration Rights. The Company acknowledges that this Warrant and the
Common Shares issuable upon exercise of this Warrant are Additional Registrable
Securities (as such term is defined in the Registration Rights Agreement) and
the Company covenants to observe and perform each of its obligations under the
Registration Rights Agreement with respect to this Warrant and the Common Stock
issuable upon exercise of this Warrant.

(B) Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to timely file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Warrantholder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use reasonable best efforts
to take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant and the Purchase Agreement, sell this
Warrant without registration under the Securities Act within the limitation of
the exemptions provided by (A) Rule 144 under the Securities Act, as such rule
may be amended from time to time, or (B) any successor rule or regulation
hereafter adopted by the SEC. Upon the written request of any Warrantholder, the
Company will deliver to such Warrantholder a written statement that it has
complied with such requirements.

13. Adjustments and Other Rights. The Exercise Price and the number of Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 13 so as to result in
duplication.

(A) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding shares of Common Stock into a
smaller number of shares, the number of Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive after such date had this Warrant
been exercised immediately prior to such date. In such event, the Exercise Price
in effect at the time of the record date for such dividend or distribution or
the effective date of such subdivision, combination or reclassification shall be
adjusted to the number obtained by dividing (x) the product of (1) the number of
Shares issuable upon the exercise of this Warrant before such adjustment and
(2) the Exercise Price in effect immediately prior to the record or effective
date, as the case may be, for the dividend, distribution, subdivision,
combination or reclassification giving rise to this adjustment by (y) the new
number of Shares issuable upon exercise of the Warrant determined pursuant to
the immediately preceding sentence.

 

7



--------------------------------------------------------------------------------

(B) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph. In determining
the kind and amount of stock, securities or the property receivable upon
exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of Common
Stock that affirmatively make an election (or of all such holders if none make
an election).

(C) Other Distributions. Except with respect to a Permitted Rights Offering, in
case the Company shall fix a record date for the making of a distribution to all
holders of shares of its Common Stock of securities, evidences of indebtedness,
assets or cash (excluding Ordinary Cash Dividends, dividends of its Common Stock
and other dividends or distributions referred to in Section 13(A)), rights or
warrants, in each such case, the Exercise Price in effect immediately prior to
such record date shall be reduced immediately thereafter to the price determined
by multiplying the Exercise Price in effect immediately prior to the reduction
by the quotient of (x) the Market Price of the Common Stock on the last Trading
Day preceding the first date on which the Common Stock trades regular way on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading without the right to receive such distribution, minus the
amount of cash and/or the Fair Market Value of the securities, evidences of
indebtedness, assets, rights or warrants to be so distributed in respect of one
share of Common Stock (such amount and/or Fair Market Value, the “Per Share Fair
Market Value”) divided by (y) such Market Price on such date specified in clause
(x); such adjustment shall be made successively whenever such a record date is
fixed. In such event, the number of Shares issuable upon the exercise of this
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the
distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence. In the case of
adjustment for a cash dividend that is, or is coincident with, a regular
quarterly cash dividend, the Per Share Fair Market Value would be reduced by the
per share amount of the portion of the cash dividend that would constitute an
Ordinary Cash Dividend. In the event that such distribution is not so made, the
Exercise Price and the number of Shares issuable upon exercise of this Warrant
then in effect shall be readjusted, effective as of the date when the Board of
Directors determines not to distribute such shares, evidences of indebtedness,
assets, rights, cash or warrants, as the case may be, to the Exercise Price that
would then be in effect and the number of Shares that would then be issuable
upon exercise of this Warrant if such record date had not been fixed.

 

8



--------------------------------------------------------------------------------

(D) Certain Repurchases of Common Stock. In case the Company effects a Pro Rata
Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the Effective Date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Market Price
of a share of Common Stock on the Trading Day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of
(x) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (y) the Market Price per share of Common Stock on the Trading Day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase. In such event, the
number of shares of Shares issuable upon the exercise of this Warrant shall be
increased to the number obtained by dividing (x) the product of (1) the number
of Shares issuable upon the exercise of this Warrant before such adjustment, and
(2) the Exercise Price in effect immediately prior to the Pro Rata Repurchase
giving rise to this adjustment by (y) the new Exercise Price determined in
accordance with the immediately preceding sentence. For the avoidance of doubt,
no increase to the Exercise Price or decrease in the number of Shares issuable
upon exercise of this Warrant shall be made pursuant to this Section 13(D).

(E) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 13 but not expressly provided for by such provisions,
the Board of Directors shall cause the Company to make an appropriate adjustment
in the Exercise Price and the number of Shares issuable upon exercise of this
Warrant so as to protect the rights of the Warrantholder; provided that no such
adjustment shall increase the Exercise Price or decrease the number of Shares
issuable upon exercise of this Warrant as otherwise determined pursuant to this
Section 13.

(F) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 13 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of Shares into which this Warrant is exercisable shall be
made if the amount of such adjustment would be less than $0.01 or one-tenth
(1/10th) of a share of Common Stock, but any such amount shall be carried
forward and an adjustment with respect thereto shall be made at the time of and
together with any subsequent adjustment which, together with such amount and any
other amount or amounts so carried forward, shall aggregate $0.01 or 1/10th of a
share of Common Stock, or more.

(G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the

 

9



--------------------------------------------------------------------------------

occurrence of such event (i) issuing to the Warrantholder of this Warrant
exercised after such record date and before the occurrence of such event the
additional shares of Common Stock issuable upon such exercise by reason of the
adjustment required by such event over and above the shares of Common Stock
issuable upon such exercise before giving effect to such adjustment and
(ii) paying to such Warrantholder any amount of cash in lieu of a fractional
share of Common Stock; provided, however, that the Company upon request shall
deliver to such Warrantholder a due bill or other appropriate instrument
evidencing such Warrantholder’s right to receive such additional shares, and
such cash, upon the occurrence of the event requiring such adjustment.

(H) Statement Regarding Adjustments. Whenever the Exercise Price or the number
of Shares into which this Warrant is exercisable shall be adjusted as provided
in this Section 13, the Company shall forthwith file at the principal office of
the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to the Warrantholder at the address appearing in the
Company’s records.

(I) Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 13 (but only if the action
of the type described in this Section 13 would result in an adjustment in the
Exercise Price or the number of Shares into which this Warrant is exercisable or
a change in the type of securities or property to be delivered upon exercise of
this Warrant), the Company shall give notice to the Warrantholder, in the manner
set forth in Section 20, which notice shall specify the record date, if any,
with respect to any such action and the approximate date on which such action is
to take place. Such notice shall also set forth the facts with respect thereto
as shall be reasonably necessary to indicate the effect on the Exercise Price
and the number, kind or class of shares or other securities or property which
shall be deliverable upon exercise of this Warrant. In the case of any action
which would require the fixing of a record date, such notice shall be given at
least 10 days prior to the date so fixed, and in case of all other action, such
notice shall be given at least 15 days prior to the taking of such proposed
action. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.

(J) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange, NASDAQ Stock Market or
other applicable national securities exchange or stockholder approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all Shares that the Warrantholder is entitled to
receive upon exercise of this Warrant pursuant to this Section 13.

(K) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be made
successively whenever an event referred to herein shall occur. The Company shall
not take any action that would, in accordance with this Section 13, reduce the
Exercise Price to an amount below par value of the Common Stock.

 

10



--------------------------------------------------------------------------------

14. Exchange. At any time following the date on which the shares of Common Stock
of the Company are no longer listed or admitted to trading on a Trading Market
(other than in connection with any Business Combination), the Warrantholder may
cause the Company to exchange all or a portion of this Warrant for an economic
interest of the Company classified as permanent equity under U.S. GAAP having a
value equal to the Fair Market Value of the portion of the Warrant so exchanged.

15. No Impairment. The Company will not, by amendment of its Charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Warrantholder.

16. Governing Law. This Warrant will be governed by and construed in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of North
Carolina applicable to contracts made and to be performed entirely therein. Each
of the Company and the Warrantholder agrees (a) to submit to the non-exclusive
jurisdiction and venue of the United States District Court for Eastern District
of North Carolina for any civil action, suit or proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby, and (b) that
notice may be served upon the Company at the address in Section 20 below and
upon the Warrantholder at the address for the Warrantholder set forth in the
registry maintained by the Company pursuant to Section 9 hereof. To the extent
permitted by applicable law, each of the Company and the Warrantholder hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to the Warrant or the transactions contemplated hereby or thereby.

17. Binding Effect. This Warrant shall be binding upon any successors or assigns
of the Company.

18. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Warrantholder.

19. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Charter.

20. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered by mail,
personally, or by facsimile, upon confirmation of receipt, or (b) on the second
Business Day following the date of dispatch if delivered by a recognized next
day courier service. All notices hereunder shall be delivered, if to the
Company, to the address

 

11



--------------------------------------------------------------------------------

listed in Section 3, and, if to the Warrantholder, to the address appearing on
the books of the Company, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.

21. Entire Agreement. This Warrant contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous arrangements or undertakings with respect thereto.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

Dated: [                                         ], 2011

 

ECB BANCORP, INC. By:  

 

  Name:   A. Dwight Utz   Title:   President and CEO

 

Acknowledged and Agreed: [                            
                                                     ] By:  
[                                                             ] By:  

 

      Name:       Title:

[Signature Page to Warrant]

 

13



--------------------------------------------------------------------------------

[Form of Notice of Exercise]

Date:                     

 

TO: ECB Bancorp, Inc.

 

RE: Election to Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay, and has enclosed or sent,
the aggregate Exercise Price for such shares of Common Stock. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

Number of Shares of Common Stock                                          
                   

Method of Payment of Exercise Price (cashless exercise or cash exercise)
                                        

Aggregate Exercise Price:                                          
                   

 

Holder:  

 

By:  

 

Name:  

 

Title:  

 

 

14



--------------------------------------------------------------------------------

EXHIBIT A-2

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

WARRANT

to purchase

[                    ] Shares of

Non-Voting Mandatorily Convertible

Common Stock

of ECB BANCORP, INC.

Issue Date: [                    ], 2011

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Affiliate” has the meaning ascribed to it in the Purchase Agreement.

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of North Carolina generally are authorized or
required by law or other governmental actions to close.



--------------------------------------------------------------------------------

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

“Common Stock” means the common shares of the Company, $3.50 par value per
share, which have the right to vote pursuant to the Company’s Charter.

“Company” means ECB Bancorp, Inc.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exercise Price” means $8.00 per share.

“Expiration Time” has the meaning set forth in Section 3.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined by
the Board of Directors, acting in good faith.

“Issue Date” means the first date set forth above.

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the average of the
closing bid and ask prices as furnished by two members of the Financial Industry
Regulatory Authority, Inc. selected from time to time by the Company for that
purpose. “Market Price” shall be determined without reference to after hours or
extended hours trading. For the purposes of determining the Market Price on the
“Trading Day” preceding, on or following the occurrence of an event, (i) that
Trading Day shall be deemed to commence immediately after the regular scheduled
closing time of trading on the New York Stock Exchange or, if trading is closed
at an earlier time, such earlier time and (ii) that Trading Day shall end at the
next regular scheduled closing time, or if trading is closed at an earlier time,
such earlier time (for the avoidance of doubt, and as an example, if the Market
Price is to be determined as of the last Trading Day preceding a specified event
and the closing time of trading on a particular day is 4:00 p.m. and the
specified event occurs at 5:00 p.m. on that day, the Market Price would be
determined by reference to such 4:00 p.m. closing price).

“Non-Voting Common Stock” or “Non-Voting Common Shares” means the Company’s
non-voting mandatorily convertible common stock, $3.50 par value per share.

 

2



--------------------------------------------------------------------------------

“Ordinary Cash Dividends” means a regular cash dividend on shares of Common
Stock out of surplus or net profits legally available therefor (determined in
accordance with generally accepted accounting principles in effect from time to
time).

“Permitted Rights Offering” shall mean an offering of up to $10 million of
aggregate offering price of Common Stock pursuant to subscription rights
distributed pro rata to the then existing holders of record of Common Stock at a
price per share of Common Stock not less than $16.00, and the associated
declaration, issuance and exercise of the subscription rights with respect to
such offering and shares of Common Stock issuable in connection with the
exercise of any such rights; provided that the Company shall use its best
efforts to ensure that such rights offering, including exercise of rights, is
completed as soon as practicable and in no event later than 180 days after the
Closing (as such term is defined in the Purchase Agreement).

“Person” has the meaning ascribed to it in the Purchase Agreement.

“Pro Rata Repurchase” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.

“Purchase Agreement” means the Securities Purchase Agreement dated as of [    ],
2011, as amended from time to time, between the Company and the Purchasers named
therein, including all annexes and schedules thereto.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of [        ], 2011, as amended from time to time, between the Company and the
Holders named therein, including all annexes and schedules thereto.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” has the meaning set forth in Section 2.

“Trading Day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or

 

3



--------------------------------------------------------------------------------

association or over-the-counter market, a Business Day on which such relevant
exchange or quotation system is scheduled to be open for business and on which
the shares of Common Stock are not suspended from trading on any national or
regional securities exchange or association or over-the-counter market for any
period or periods aggregating one half hour or longer.

“Trading Market” has the meaning ascribed to it in the Purchase Agreement.

“U.S. GAAP” means United States generally accepted accounting principles.

“Warrantholder” has the meaning set forth in Section 2.

“Warrant” means this Warrant, issued pursuant to the Purchase Agreement.

2. Number of Shares; Exercise Price. This certifies that, for value received,
[                                        ] or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, up to
[                    ] fully paid and nonassessable shares of Non-Voting Common
Stock at a purchase price per share of Non-Voting Common Stock equal to the
Exercise Price. The number of shares of Non-Voting Common Stock (the “Shares”)
and the Exercise Price are subject to adjustment as provided herein, and all
references to “Non-Voting Common Stock,” “Shares” and “Exercise Price” herein
shall be deemed to include any such adjustment or series of adjustments.

3. Exercise of Warrant; Term. Subject to Section 2, to the extent permitted by
applicable laws and regulations, the right to purchase the Shares represented by
this Warrant is exercisable, in whole or in part by the Warrantholder, at any
time or from time to time after the execution and delivery of this Warrant by
the Company on the date hereof, but in no event later than 5:00 p.m., Engelhard,
North Carolina time on the fifth anniversary of the Issue Date (the “Expiration
Time”), by (A) the surrender of this Warrant and Notice of Exercise annexed
hereto, duly completed and executed on behalf of the Warrantholder, at the
principal executive office of the Company located at 35050 US 264, Engelhard, NC
27824 (or such other office or agency of the Company in the United States as it
may designate by notice in writing to the Warrantholder at the address of the
Warrantholder appearing on the books of the Company), and (B) payment of the
Exercise Price for the Shares thereby purchased by certified or cashier’s check
payable to the order of the Company, or by wire transfer of immediately
available funds to an account designated by the Company.

Notwithstanding the foregoing, in lieu of making a cash payment of the Exercise
Price to exercise this Warrant pursuant to this Section 3 (but in all other
respects in accordance with the exercise procedure set forth in this Section 3),
the Warrantholder may elect to convert this Warrant into Shares, in which event
the Company will issue to the Warrantholder the number of Shares equal to the
quotient of (i) the product of (a) the excess of the Market Price per Share on
the date the Warrantholder delivers this Warrant and Notice of Exercise over the
Exercise Price on such date multiplied by (b) the number of Shares as to which
this Warrant is being exercised pursuant to this Section 3 divided by (ii) the
Market Price per Share on the date the Warrantholder delivers this Warrant and
Notice of Exercise. If the foregoing calculation results in zero or a negative
number, then no Shares shall be issued upon any non-cash exercise of this
Warrant pursuant to this Section 3.

 

4



--------------------------------------------------------------------------------

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three Business Days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.

4. Issuance of Shares; Authorization; Listing. Certificates for Shares issued
upon exercise of this Warrant will be issued in such name or names as the
Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed three Business Days after the
date on which this Warrant has been duly exercised in accordance with the terms
of this Warrant. The Company hereby represents and warrants that any Shares
issued upon the exercise of this Warrant in accordance with the provisions of
Section 3 will be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges (other than liens or
charges created by the Warrantholder, income and franchise taxes incurred in
connection with the exercise of the Warrant or taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that the Shares so
issued will be deemed to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
are delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued Non-Voting Common Stock, solely for the purpose of
providing for the exercise of this Warrant, the aggregate number of shares of
Non-Voting Common Stock then issuable upon exercise of this Warrant at any time.
The Company will ensure that the Shares may be issued without violation of any
applicable law or regulation or of any requirement of any stock exchange on
which the Shares are listed or traded. Upon the exercise of all or any part of
this Warrant, the Company will (A) procure, at its sole expense, the listing of
the Common Stock issuable upon the conversion of the Non-Voting Common Stock,
subject to issuance or notice of issuance, on all principal stock exchanges on
which the Common Stock is then listed or traded and (B) maintain such listings
of such Common Stock at all times after issuance.

5. No Fractional Shares or Scrip. No fractional Shares or scrip representing
fractional Shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional Share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock into which the Non-Voting Common Shares are then
convertible into on the last Trading Day preceding the date of exercise less the
pro-rated Exercise Price for such fractional share.

6. No Rights as Stockholders; Transfer Books. This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a stockholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.

 

5



--------------------------------------------------------------------------------

7. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company.

8. Transfer/Assignment.

(A) Subject to compliance with clause (B) of this Section 8, this Warrant and
all rights hereunder are transferable, in whole or in part, upon the books of
the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 3. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.

(B) The transfer of the Warrant and the Shares issued upon exercise of the
Warrant are subject to the restrictions set forth in Section 4.1 of the Purchase
Agreement. If and for so long as required by the Purchase Agreement, this
Warrant shall contain the legend as set forth in Section 4.1(b) of the Purchase
Agreement.

9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

 

6



--------------------------------------------------------------------------------

12. Registration.

(A) Registration Rights. The Company acknowledges that this Warrant and the
Non-Voting Common Shares issuable upon exercise of this Warrant are Additional
Registrable Securities (as such term is defined in the Registration Rights
Agreement) and the Company covenants to observe and perform each of its
obligations under the Registration Rights Agreement with respect to this Warrant
and the Non-Voting Common Stock issuable upon exercise of this Warrant.

(B) Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to timely file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Warrantholder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use reasonable best efforts
to take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant and the Purchase Agreement, sell this
Warrant without registration under the Securities Act within the limitation of
the exemptions provided by (A) Rule 144 under the Securities Act, as such rule
may be amended from time to time, or (B) any successor rule or regulation
hereafter adopted by the SEC. Upon the written request of any Warrantholder, the
Company will deliver to such Warrantholder a written statement that it has
complied with such requirements.

13. Adjustments and Other Rights. The Exercise Price and the number of Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 13 so as to result in
duplication, and furthermore, for purposes of any adjustment or other rights set
forth in this Section 13, the reference to Common Stock shall be deemed to
specifically mean either the Non-Voting Common Shares and/or the Common Stock
into which the Non-Voting Common Shares are then convertible into whichever
produces the largest adjustment:

(A) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding shares of Common Stock into a
smaller number of shares, the number of Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive after such date had this Warrant
been exercised immediately prior to such date and the Non-Voting Common Shares
issuable upon such exercise had been converted to Common Stock immediately prior
to such date. In such event, the Exercise Price in effect at the time of the
record date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be

 

7



--------------------------------------------------------------------------------

adjusted to the number obtained by dividing (x) the product of (1) the number of
Shares issuable upon the exercise of this Warrant before such adjustment and
(2) the Exercise Price in effect immediately prior to the record or effective
date, as the case may be, for the dividend, distribution, subdivision,
combination or reclassification giving rise to this adjustment by (y) the new
number of Shares issuable upon exercise of the Warrant determined pursuant to
the immediately preceding sentence.

(B) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Common Stock into which the Non-Voting Common Stock
issuable (at the time of such Business Combination or reclassification) upon
exercise of this Warrant are to be convertible immediately prior to such
Business Combination or reclassification would have been entitled to receive
upon consummation of such Business Combination or reclassification; and in any
such case, if necessary, the provisions set forth herein with respect to the
rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph. In determining
the kind and amount of stock, securities or the property receivable upon
exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of Common
Stock that affirmatively make an election (or of all such holders if none make
an election).

(C) Other Distributions. Except with respect to a Permitted Rights Offering, in
case the Company shall fix a record date for the making of a distribution to all
holders of shares of its Common Stock of securities, evidences of indebtedness,
assets or cash (excluding Ordinary Cash Dividends, dividends of its Common Stock
and other dividends or distributions referred to in Section 13(A)), rights or
warrants, in each such case, the Exercise Price in effect immediately prior to
such record date shall be reduced immediately thereafter to the price determined
by multiplying the Exercise Price in effect immediately prior to the reduction
by the quotient of (x) the Market Price of the Common Stock on the last Trading
Day preceding the first date on which the Common Stock trades regular way on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading without the right to receive such distribution, minus the
amount of cash and/or the Fair Market Value of the securities, evidences of
indebtedness, assets, rights or warrants to be so distributed in respect of one
share of Common Stock (such amount and/or Fair Market Value, the “Per Share Fair
Market Value”) divided by (y) such Market Price on such date specified in clause
(x); such adjustment shall be made successively whenever such a record date is
fixed. In such event, the number of Shares issuable upon the exercise of this
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the
distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately

 

8



--------------------------------------------------------------------------------

preceding sentence. In the case of adjustment for a cash dividend that is, or is
coincident with, a regular quarterly cash dividend, the Per Share Fair Market
Value would be reduced by the per share amount of the portion of the cash
dividend that would constitute an Ordinary Cash Dividend. In the event that such
distribution is not so made, the Exercise Price and the number of Shares
issuable upon exercise of this Warrant then in effect shall be readjusted,
effective as of the date when the Board of Directors determines not to
distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price that would then be in effect
and the number of Shares that would then be issuable upon exercise of this
Warrant if such record date had not been fixed.

(D) Certain Repurchases of Common Stock. In case the Company effects a Pro Rata
Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the Effective Date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Market Price
of a share of Common Stock on the Trading Day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of
(x) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (y) the Market Price per share of Common Stock on the Trading Day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase. In such event, the
number of shares of Shares issuable upon the exercise of this Warrant shall be
increased to the number obtained by dividing (x) the product of (1) the number
of Shares issuable upon the exercise of this Warrant before such adjustment, and
(2) the Exercise Price in effect immediately prior to the Pro Rata Repurchase
giving rise to this adjustment by (y) the new Exercise Price determined in
accordance with the immediately preceding sentence. For the avoidance of doubt,
no increase to the Exercise Price or decrease in the number of Shares issuable
upon exercise of this Warrant shall be made pursuant to this Section 13(D).

(E) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 13 but not expressly provided for by such provisions,
the Board of Directors shall cause the Company to make an appropriate adjustment
in the Exercise Price and the number of Shares issuable upon exercise of this
Warrant so as to protect the rights of the Warrantholder; provided that no such
adjustment shall increase the Exercise Price or decrease the number of Shares
issuable upon exercise of this Warrant as otherwise determined pursuant to this
Section 13.

(F) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 13 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of Shares into which this Warrant is exercisable shall be
made if the amount of such adjustment would be less than $0.01 or one-tenth
(1/10th) of a share of Common Stock, but any such amount shall be carried
forward and an adjustment with respect thereto shall be made at the time of and
together

 

9



--------------------------------------------------------------------------------

with any subsequent adjustment which, together with such amount and any other
amount or amounts so carried forward, shall aggregate $0.01 or 1/10th of a share
of Common Stock, or more.

(G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount of cash in lieu
of a fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.

(H) Statement Regarding Adjustments. Whenever the Exercise Price or the number
of Shares into which this Warrant is exercisable shall be adjusted as provided
in this Section 13, the Company shall forthwith file at the principal office of
the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to the Warrantholder at the address appearing in the
Company’s records.

(I) Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 13 (but only if the action
of the type described in this Section 13 would result in an adjustment in the
Exercise Price or the number of Shares into which this Warrant is exercisable or
a change in the type of securities or property to be delivered upon exercise of
this Warrant), the Company shall give notice to the Warrantholder, in the manner
set forth in Section 20, which notice shall specify the record date, if any,
with respect to any such action and the approximate date on which such action is
to take place. Such notice shall also set forth the facts with respect thereto
as shall be reasonably necessary to indicate the effect on the Exercise Price
and the number, kind or class of shares or other securities or property which
shall be deliverable upon exercise of this Warrant. In the case of any action
which would require the fixing of a record date, such notice shall be given at
least 10 days prior to the date so fixed, and in case of all other action, such
notice shall be given at least 15 days prior to the taking of such proposed
action. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.

(J) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange, NASDAQ Stock Market or
other applicable national securities exchange or stockholder approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all Shares that the Warrantholder is entitled to
receive upon exercise of this Warrant pursuant to this Section 13.

 

10



--------------------------------------------------------------------------------

(K) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be made
successively whenever an event referred to herein shall occur. The Company shall
not take any action that would, in accordance with this Section 13, reduce the
Exercise Price to an amount below par value of the Common Stock.

14. Exchange. At any time following the date on which the shares of Common Stock
of the Company are no longer listed or admitted to trading on a Trading Market
(other than in connection with any Business Combination), the Warrantholder may
cause the Company to exchange all or a portion of this Warrant for an economic
interest of the Company classified as permanent equity under U.S. GAAP having a
value equal to the Fair Market Value of the portion of the Warrant so exchanged.

15. No Impairment. The Company will not, by amendment of its Charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Warrantholder.

16. Governing Law. This Warrant will be governed by and construed in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of North
Carolina applicable to contracts made and to be performed entirely therein. Each
of the Company and the Warrantholder agrees (a) to submit to the non-exclusive
jurisdiction and venue of the United States District Court for Eastern District
of North Carolina for any civil action, suit or proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby, and (b) that
notice may be served upon the Company at the address in Section 20 below and
upon the Warrantholder at the address for the Warrantholder set forth in the
registry maintained by the Company pursuant to Section 9 hereof. To the extent
permitted by applicable law, each of the Company and the Warrantholder hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to the Warrant or the transactions contemplated hereby or thereby.

17. Binding Effect. This Warrant shall be binding upon any successors or assigns
of the Company.

18. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Warrantholder.

19. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Charter.

 

11



--------------------------------------------------------------------------------

20. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered by mail,
personally, or by facsimile, upon confirmation of receipt, or (b) on the second
Business Day following the date of dispatch if delivered by a recognized next
day courier service. All notices hereunder shall be delivered, if to the
Company, to the address listed in Section 3, and, if to the Warrantholder, to
the address appearing on the books of the Company, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

21. Entire Agreement. This Warrant contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous arrangements or undertakings with respect thereto.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

Dated: [                                         ], 2011

 

ECB BANCORP, INC. By:  

 

  Name:   A. Dwight Utz   Title:   President and CEO

 

Acknowledged and Agreed: [                            
                                                  ] By:  

[                                                         ]

By:  

 

 

Name:

 

Title:

[Signature Page to Warrant]

 

13



--------------------------------------------------------------------------------

[Form of Notice of Exercise]

Date:                     

 

TO: ECB Bancorp, Inc.

 

RE: Election to Purchase Non-Voting Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the
Non-Voting Common Stock set forth below covered by such Warrant. The
undersigned, in accordance with Section 3 of the Warrant, hereby agrees to pay,
and has enclosed or sent, the aggregate Exercise Price for such shares of
Non-Voting Common Stock. A new warrant evidencing the remaining shares of
Non-Voting Common Stock covered by such Warrant, but not yet subscribed for and
purchased, if any, should be issued in the name set forth below.

Number of Shares of Non-Voting Common Stock
                                         
                                                    

Method of Payment of Exercise Price (cashless exercise or cash exercise)
                                                                 

Aggregate Exercise Price:                                         

 

Holder:  

 

By:  

 

Name:  

 

Title:  

 

 

14



--------------------------------------------------------------------------------

EXHIBIT B

ARTICLES OF AMENDMENT

TO THE

ARTICLES OF INCORPORATION

OF

ECB BANCORP, INC.

The undersigned corporation herby submits these Articles of Amendment for the
purpose of amending its Articles of Incorporation:

1. The name of the corporation is ECB BANCORP, INC. (the “Corporation”).

2. The Corporation’s Articles of Incorporation are hereby amended by deleting
the current Article 2(a) and inserting a new Article 2(a) as follows:

 

2.   (a)   The aggregate number of shares which the Corporation shall have the
authority to issue is                                          shares divided
into three classes. The designation, par value and number of shares of each
class are as follows:

 

Class

   Par Value      Number of Shares  

Common Shares

   $ 3.50         [                     ] 

Non-Voting Common Shares

   $ 3.50         [                     ] 

Preferred Shares

     No Par         2,000,000   

Total Shares

        [                     ] 

3. The Corporation’s Articles of Incorporation are hereby amended by inserting
the following new Article 2B:

“2B: There is hereby created a class of Non-Voting Common Shares, $3.50 par
value per share, of the Corporation. The voting and other powers, preferences
and relative, participating, optional or other rights, and the qualifications,
limitations and restrictions thereof, of such Non-Voting Common Shares are set
forth in Appendix A hereto and are incorporated herein by reference in their
entirety and shall be deemed to be a part of this Article 2B to the same extent
as if such provisions had been set forth in full herein.”

4. The foregoing amendments were duly adopted by the Board of Directors of the
Corporation on the          day of                      2011 and were approved
by the shareholders of the Corporation on the          day of
                     2011 in accordance with the provisions of Section 55-10-03
of the North Carolina General Statutes.

5. These Articles of Amendment shall be effective upon filing.



--------------------------------------------------------------------------------

This the          day of                      2011.

 

  ECB BANCORP, INC. By:  

 

  A. Dwight Utz   President and Chief Executive Officer



--------------------------------------------------------------------------------

Appendix A

Non-Voting Common Shares

Section 1. Same Rights As Common Shares. Except with respect to voting rights
and as otherwise specifically provided in these Articles of Incorporation,
Non-Voting Common Shares shall have the same preferences, limitations, and
relative rights as, and shall be identical in all respects to, the Common
Shares.

Section 2. No Voting Rights. Except as required by applicable law or these
Articles of Incorporation, Non-Voting Common Shares shall not have the right to
vote on any matter submitted to a vote at a meeting of shareholders of the
Corporation.

Section 3. Dividends.

 

  (a) Subject to the preferential dividend rights of any Series A Preferred
Shares (as herein authorized) and after the Corporation has complied with any
requirements for setting aside sums as sinking funds or as redemption or
purchase accounts and subject further to subpart (b) of this paragraph and any
other conditions that may be established in accordance with the provisions of
this Article 2B, the holders of Non-Voting Common Shares shall be entitled to
receive such dividends, if any, as may be declared from time to time by the
Board of Directors.

 

  (b) No dividend will be paid or authorized and set apart for payment on any
Common Shares for any period unless the Corporation has paid or authorized and
set aside for payment in the same period, or contemporaneously pays or
authorizes and sets aside for payment, an equal amount to be paid as a dividend
on the Non-Voting Common Shares.

Section 4. Distribution. After distribution in full of any preferential amount
to be distributed to the holders of Preferred Shares, and subject to any other
rights of the holders of Preferred Shares to further participate in a
liquidation, distribution or sale of assets, dissolution or winding-up of the
Corporation, the holders of Non-Voting Common Shares and Common Shares shall be
entitled to receive, upon the voluntary or involuntary liquidation, distribution
or sale of assets, dissolution or winding-up of the Corporation, all of its
remaining assets, tangible and intangible, of whatever kind available for
distribution to the shareholders, ratably in proportion to the number of Common
Shares and Non-Voting Common Shares held by each, with each share being
proportionally equal in relation to the sum total of the two classes.

Section 5. Automatic Conversion. Each issued and outstanding Non-Voting Common
Share shall automatically be converted into one (1) Common Share (the
“Conversion Rate”) upon the transfer of such Non-Voting Common Share (or any
security convertible to or exercisable for such Non-Voting Common Share); in a
“Widely Dispersed Offering.” “Widely Dispersed Offering” means (a) a widespread
public distribution, including pursuant to a registration statement filed with
and declared effective by the SEC or pursuant to



--------------------------------------------------------------------------------

Rule 144 under the Securities Act, (b) a transfer in which no transferee (or
group of associated transferees) would receive more than 2% of any class of
Voting Securities or (c) a transfer to a transferee that controls more than 50%
of the Voting Securities prior to any transfer from the transferor.

Section 6. Adjustments. The one-to-one conversion ratio for the conversion of
the Non-Voting Common Shares into Common Shares in accordance with Section 5 of
this Article 2B shall in all events be equitably adjusted in the event of
(a) any recapitalization of the Corporation by means of a stock dividend on, or
a stock split or combination of, outstanding Common Shares and Non-Voting Common
Shares, or (b) any merger, consolidation or other reorganization of the
Corporation with another corporation.

Section 7. Reservation. The Corporation shall at all times reserve and keep
available out of its authorized but unissued Common Shares, solely for the
purpose of effecting the conversion of the Non-Voting Common Shares, such number
of Common Shares as shall from time to time be sufficient to effect the
conversion of all outstanding Non-Voting Common Shares.

Section 8. Retirement. If any Non-Voting Common Shares shall be converted
pursuant to this Article 2B, the Non-Voting Common Shares so converted shall be
retired and may not be reissued as Non-Voting Common Shares.

Section 9. Redesignation. Upon the conversion of all of the outstanding
Non-Voting Common Shares into Common Shares, the Non-Voting Common Shares shall
be automatically redesignated as “Common Shares.”